Exhibit 10.1

 

[g38411ki01image001.gif]

 

Employment Agreement for David M. Thomas

 

As Amended and Restated at January 1, 2005

 

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for David M. Thomas

 

As Amended and Restated at January 1, 2005

 

1. Employment

 

 

 

2. Term

 

 

 

3. Offices and Duties

 

 

 

(a) Generally

 

(b) Place of Employment

 

(c) Rank of Executive Within Company

 

 

 

4. Salary and Annual Incentive Compensation.

 

 

 

(a) Base Salary

 

(b) Annual Incentive Compensation

 

 

 

5. Long-Term Compensation, Including Restricted Stock, Stock Options, and
Benefits, Deferred Compensation, and Expense Reimbursement

 

 

 

(a) Executive Compensation Plans

 

(b) Employee and Executive Benefit Plans

 

(c) Acceleration of Awards Upon a Change in Control

 

(d) Deferral of Compensation

 

(e) Reimbursement of Expenses

 

(f) Corporate Aircraft

 

(g) Company Registration Obligations

 

(h) Limitations Under Code Section 409A

 

 

 

6. Termination Due to Retirement, Death, or Disability

 

 

 

(a) Retirement

 

(b) Death

 

(c) Disability

 

(d) Other Terms of Payment Following Retirement, Death, or Disability

 

(e) Consulting Obligation Following Retirement

 

 

i

--------------------------------------------------------------------------------


 

7. Termination of Employment For Reasons Other Than Retirement, Death, or
Disability

 

 

 

(a) Termination by the Company for Cause

 

(b) Termination by Executive Other Than For Good Reason

 

(c) Termination by the Company Without Cause Prior to a Change in Control

 

(d) Termination by Executive for Good Reason Prior to a Change in Control

 

(e) Termination by the Company Without Cause After a Change in Control

 

(f) Termination by Executive for Good Reason After a Change in Control
[a05-3841_1ex10d1.htm#fTerminationByExecutiveForGoodRea_053649]

 

(g) Other Terms Relating to Certain Terminations of Employment
[a05-3841_1ex10d1.htm#gOtherTermsRelatingToCertainTermi_053720]

 

 

 

8. Definitions Relating to Termination Events
[a05-3841_1ex10d1.htm#a8_DefinitionsRelatingToTerminati_053834]

 

 

 

(a) “Cause” [a05-3841_1ex10d1.htm#acause__053856]

 

(b) “Change in Control” [a05-3841_1ex10d1.htm#bchangeInControl_053907]

 

(c) “Compensation Accrued at Termination”
[a05-3841_1ex10d1.htm#ccompensationAccruedAtTermination_053919]

 

(d) “Disability” [a05-3841_1ex10d1.htm#ddisability__053928]

 

(e) “Good Reason” [a05-3841_1ex10d1.htm#egoodReason__053936]

 

(f) “Potential Change in Control”
[a05-3841_1ex10d1.htm#fpotentialChangeInControl__053957]

 

(g) “Special SERP Benefit”. [a05-3841_1ex10d1.htm#gspecialSerpBenefit__054002]

 

 

 

9. Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions [a05-3841_1ex10d1.htm#a9_RabbiTrustObligationUponPotent_054008]

 

 

 

(a) Rabbi Trust Funded Upon Potential Change in Control
[a05-3841_1ex10d1.htm#aRabbiTrustFundedUponPotentialCha_054018]

 

(b) Gross-up If Excise Tax Would Apply
[a05-3841_1ex10d1.htm#bGrossupIfExciseTaxWouldApply__054029]

 

 

 

10. Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement
[a05-3841_1ex10d1.htm#a10_NoncompetitionAndNondisclosur_054101]

 

 

 

(a) Non-Competition [a05-3841_1ex10d1.htm#aNoncompetition__054107]

 

(b) Non-Disclosure; Ownership of Work
[a05-3841_1ex10d1.htm#bNondisclosureOwnershipOfWork__054114]

 

(c) Cooperation With Regard to Litigation
[a05-3841_1ex10d1.htm#cCooperationWithRegardToLitigatio_054121]

 

(d) Non-Disparagement [a05-3841_1ex10d1.htm#dNondisparagement__054128]

 

(e) Release of Employment Claims
[a05-3841_1ex10d1.htm#eReleaseOfEmploymentClaims__054132]

 

(f) Forfeiture of Outstanding Options
[a05-3841_1ex10d1.htm#fForfeitureOfOutstandingOptions__054138]

 

(g) Survival [a05-3841_1ex10d1.htm#gSurvival__054155]

 

 

 

11. Governing Law; Disputes; Arbitration
[a05-3841_1ex10d1.htm#a11_GoverningLawDisputesArbitrati_054207]

 

 

 

(a) Governing Law [a05-3841_1ex10d1.htm#aGoverningLaw__054213]

 

(b) Reimbursement of Expenses in Enforcing Rights
[a05-3841_1ex10d1.htm#bReimbursementOfExpensesInEnforci_054219]

 

(c) Arbitration [a05-3841_1ex10d1.htm#cArbitration__054226]

 

(d) Interest on Unpaid Amounts
[a05-3841_1ex10d1.htm#dInterestOnUnpaidAmounts__054234]

 

 

ii

--------------------------------------------------------------------------------


 

12. Miscellaneous [a05-3841_1ex10d1.htm#a12_Miscellaneous_054238]

 

 

 

(a) Integration [a05-3841_1ex10d1.htm#aIntegration__054251]

 

(b) Successors; Transferability
[a05-3841_1ex10d1.htm#bSuccessorsTransferability__054303]

 

(c) Beneficiaries [a05-3841_1ex10d1.htm#cBeneficiaries__054310]

 

(d) Notices [a05-3841_1ex10d1.htm#dNotices__054316]

 

(e) Reformation [a05-3841_1ex10d1.htm#eReformation__054325]

 

(f) Headings [a05-3841_1ex10d1.htm#fHeadings__054330]

 

(g) No General Waivers [a05-3841_1ex10d1.htm#gNoGeneralWaivers__054334]

 

(h) No Obligation To Mitigate
[a05-3841_1ex10d1.htm#hNoObligationToMitigate__054339]

 

(i) Offsets; Withholding [a05-3841_1ex10d1.htm#iOffsetsWithholding__054344]

 

(j) Successors and Assigns [a05-3841_1ex10d1.htm#jSuccessorsAndAssigns__054350]

 

(k) Counterparts [a05-3841_1ex10d1.htm#kCounterparts__054355]

 

(l) Due Authority and Execution
[a05-3841_1ex10d1.htm#lDueAuthorityAndExecution__054400]

 

(m) Representations of Executive
[a05-3841_1ex10d1.htm#mRepresentationsOfExecutive__054405]

 

 

 

13. Indemnification [a05-3841_1ex10d1.htm#a13_Indemnification_054409]

 

 

iii

--------------------------------------------------------------------------------


 

IMS HEALTH INCORPORATED

 

Employment Agreement for David M. Thomas

 

As Amended and Restated at January 1, 2005

 

THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH INCORPORATED, a Delaware
corporation (the “Company”), and David M. Thomas (“Executive”) became effective
as of November 14, 2000 (the “Effective Date”).  The first amendment and
restatement of this Employment Agreement became effective as of December 3,
2002, and the second amendment and restatement of this Employment Agreement (the
“Agreement”) shall become effective as of January 1, 2005.

 

W I T N E S S E T H

 

WHEREAS, the Company desires to employ Executive as Executive Chairman of the
Board of the Company, and Executive desires to accept such employment on the
terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 


1.             EMPLOYMENT.

 

The Company hereby agrees to employ Executive, to serve from and after
January 1, 2005 as its Executive Chairman of the Board (“Executive Chairman”),
and Executive hereby agrees to accept such employment, during the Term as
defined in Section 2 (subject to Section 7(c) and 7(e)), and to serve in such
capacity from and after January 1, 2005, upon the terms and conditions set forth
in this Agreement.  Prior to October 7, 2002, Executive served as President of
the Company, which office and title he relinquished with his consent, and prior
to January 1, 2005, Executive served as Chief Executive Officer of the Company,
which office and title he relinquished with his consent.

 


2.             TERM.

 

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on January 1, 2005 and ending on March 31, 2006, except
that the Term will end at a date, prior to the end of such period, specified in
Section 6 or 7 in the event of termination of Executive’s employment.  In the
event there occurs a Potential Change in Control during the period of 180 days
prior to March 31, 2006, the Term shall be extended automatically at March 31,
2006 by an additional

 

--------------------------------------------------------------------------------


 

period such that the Term will extend until the 180th day following such
Potential Change in Control.

 


3.             OFFICES AND DUTIES

 

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) and 7(e):

 

(a)           Generally.  Executive shall serve, from and after January 1, 2005,
as the Executive Chairman of the Board and shall be nominated and, if elected,
shall serve as a member of the Board of Directors of the Company (the “Board”)
and, for so long as he is serving on the Board, Executive agrees to serve as a
member of any Board committee if the Board shall elect Executive to such
committee.  In any and all such capacities, Executive shall report only to the
Board of Directors of the Company.  Executive shall have and perform such
duties, responsibilities, and authorities as are customary for the executive
chairman of a publicly held corporation of the size, type, and nature of the
Company which has a separate Chief Executive Officer, as they may exist from
time to time and consistent with such position and status, but in no event shall
such duties, responsibilities, and authorities be reduced from those of
Executive as Chairman of the Board at January 1, 2005.  Executive shall devote a
substantial portion of his business time and attention, and his best efforts,
abilities, experience, and talent, to the position of Executive Chairman of the
Board and for the businesses of the Company without commitment to other business
endeavors, except that Executive (i) may make personal investments which are not
in conflict with his duties to the Company and manage personal and family
financial and legal affairs, (ii) may serve as a member of the board of
directors of such companies as he is serving on as of January 1, 2005,
(iii) undertake public speaking engagements, and (iv) serve as a director of (or
similar position with) any other business or an educational, charitable,
community, civic, religious, or similar type of organization with the approval
of the Board of Directors of the Company, so long as such activities (i.e.,
those listed in clauses (i) through (iv)) do not preclude or render unlawful
Executive’s employment or service to the Company or otherwise materially inhibit
the performance of Executive’s duties under this Agreement or impair the
business of the Company or its subsidiaries.


 


(B)           PLACE OF EMPLOYMENT.  EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT
SHALL BE AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES IN FAIRFIELD, CONNECTICUT.

 

(c)           Rank of Executive Within Company.  As Executive Chairman of the
Board, Executive shall be the highest-ranking executive of the Company.

 

2

--------------------------------------------------------------------------------


 


4.             SALARY AND ANNUAL INCENTIVE COMPENSATION.


 

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term the compensation set
forth in this Section 4.

 


(A)           BASE SALARY.  THE COMPANY WILL PAY TO EXECUTIVE DURING THE TERM A
BASE SALARY AT THE ANNUAL RATE OF $880,000, PAYABLE COMMENCING AT THE BEGINNING
OF THE TERM IN ACCORDANCE WITH THE COMPANY’S USUAL PAYROLL PRACTICES WITH
RESPECT TO SENIOR EXECUTIVES (EXCEPT TO THE EXTENT DEFERRED UNDER
SECTION 5(D)).  EXECUTIVE’S ANNUAL BASE SALARY MAY BE INCREASED ABOVE, BUT MAY
NOT BE REDUCED BELOW, THE THEN-CURRENT RATE OF SUCH BASE SALARY.  FOR PURPOSES
OF THIS AGREEMENT, “BASE SALARY” MEANS EXECUTIVE’S THEN-CURRENT BASE SALARY.

 


(B)           ANNUAL INCENTIVE COMPENSATION.  THE COMPANY WILL PAY TO EXECUTIVE
DURING THE TERM ANNUAL INCENTIVE COMPENSATION WHICH SHALL OFFER TO EXECUTIVE AN
OPPORTUNITY TO EARN ADDITIONAL COMPENSATION BASED UPON PERFORMANCE IN AMOUNTS
DETERMINED BY THE COMPENSATION AND BENEFITS COMMITTEE OF THE BOARD (THE
“COMMITTEE”) IN ACCORDANCE WITH THE APPLICABLE PLAN AND CONSISTENT WITH PAST
PRACTICES OF THE COMPANY; PROVIDED, HOWEVER, THAT THE ANNUAL TARGET INCENTIVE
OPPORTUNITY SHALL BE 100% OF BASE SALARY FOR ACHIEVEMENT OF TARGET LEVEL
PERFORMANCE, WITH THE NATURE OF THE PERFORMANCE AND THE LEVELS OF PERFORMANCE
TRIGGERING PAYMENTS OF SUCH ANNUAL TARGET INCENTIVE COMPENSATION FOR EACH YEAR
TO BE ESTABLISHED AFTER CONSULTATION WITH EXECUTIVE AND COMMUNICATED TO
EXECUTIVE DURING THE FIRST QUARTER OF SUCH YEAR BY THE COMMITTEE; AND PROVIDED
FURTHER THAT THE ANNUAL INCENTIVE (IF ANY) PAYABLE FOR THE PORTION OF THE TERM
IN 2006 SHALL BE PRORATED BASED ON THE NUMBER OF DAYS IN THE FULL YEAR WORKED BY
EXECUTIVE.  IN ADDITION, THE COMMITTEE (OR THE BOARD) MAY DETERMINE, IN ITS
DISCRETION, TO INCREASE EXECUTIVE’S ANNUAL TARGET INCENTIVE OPPORTUNITY OR
PROVIDE AN ADDITIONAL ANNUAL INCENTIVE OPPORTUNITY, IN EXCESS OF THE ANNUAL
TARGET INCENTIVE OPPORTUNITY, PAYABLE FOR PERFORMANCE IN EXCESS OF OR IN
ADDITION TO THE PERFORMANCE REQUIRED FOR PAYMENT OF THE ANNUAL TARGET INCENTIVE
AMOUNT.  ANY ANNUAL INCENTIVE COMPENSATION PAYABLE TO EXECUTIVE SHALL BE PAID IN
ACCORDANCE WITH THE COMPANY’S USUAL PRACTICES WITH RESPECT TO PAYMENT OF
INCENTIVE COMPENSATION TO SENIOR EXECUTIVES (EXCEPT TO THE EXTENT DEFERRED UNDER
SECTION 5(D)).

 


5.             LONG-TERM COMPENSATION, INCLUDING RESTRICTED STOCK, STOCK
OPTIONS, AND BENEFITS, DEFERRED COMPENSATION, AND EXPENSE REIMBURSEMENT.


 


(A)           EXECUTIVE COMPENSATION PLANS.  EXECUTIVE SHALL PARTICIPATE DURING
THE TERM IN LONG-TERM INCENTIVE EXECUTIVE COMPENSATION PLANS AND PROGRAMS ONLY
TO THE EXTENT SPECIFIED IN THIS SECTION 5.  IN CONNECTION WITH ANY SUCH
PARTICIPATION, FOR PURPOSES OF ELIGIBILITY AND BENEFIT PARTICIPATION LEVELS
UNDER THESE PROGRAMS THAT ARE NOT TAX-QUALIFIED OR OTHERWISE SUBJECT TO
NONDISCRIMINATION REQUIREMENTS UNDER THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), EXECUTIVE SHALL BE GIVEN FULL


 

3

--------------------------------------------------------------------------------


 


SERVICE CREDIT FOR SERVICE WITH IBM CORPORATION (“PAST SERVICE CREDIT”) AND,
WITH RESPECT TO ANY OTHER PLANS AND/OR PROGRAMS, PAST SERVICE CREDIT SO LONG AS
THE TAX QUALIFIED AND/OR NON-DISCRIMINATORY STATUS IS NOT JEOPARDIZED.
EXECUTIVE’S PARTICIPATION IN LONG-TERM INCENTIVE EXECUTIVE COMPENSATION PROGRAMS
DURING THE TERM SHALL CONSIST OF THE FOLLOWING:

 


(I)            THE COMPANY SHALL GRANT EXECUTIVE AS OF JANUARY 1, 2005 45,833
RESTRICTED STOCK UNITS (“RSUS”) PURSUANT TO AND SUBJECT TO THE TERMS OF THE
COMPANY’S AMENDED AND RESTATED 1998 STOCK INCENTIVE PLAN, EFFECTIVE JULY 20,
1999, AS AMENDED FROM TIME TO TIME (“1998 PLAN”) (THE “RETENTION GRANT”).  THE
RETENTION GRANT, IF NOT PREVIOUSLY FORFEITED, SHALL VEST AS TO 33,333 RSUS ON
THE FIRST ANNIVERSARY OF THE DATE OF GRANT (OR THE EARLIER TERMINATION OF
EXECUTIVE WITHOUT CAUSE OR FOR GOOD REASON) AND SHALL VEST AS TO 12,500 RSUS ON
MARCH 31, 2006 (OR THE EARLIER TERMINATION OF EXECUTIVE WITHOUT CAUSE OR FOR
GOOD REASON).  OTHER PROVISIONS OF THIS AGREEMENT NOTWITHSTANDING, THE RSUS
SUBJECT TO THE RETENTION GRANT SHALL BE FORFEITED IF EXECUTIVE VOLUNTARILY
TERMINATES HIS EMPLOYMENT HEREUNDER PRIOR TO THE VESTING DATE OF SUCH RSUS,
OTHER THAN A TERMINATION BY EXECUTIVE FOR GOOD REASON.


 


(II)           EXECUTIVE WILL NOT BE ELIGIBLE TO RECEIVE AN AWARD OF RESTRICTED
STOCK UNITS (“PERS”) UNDER THE PERFORMANCE-BASED RESTRICTED STOCK PROGRAM FOR
YEARS AFTER 2004, BUT WILL BE ENTITLED TO RECEIVE PERS FOR THE 2004 PERFORMANCE
YEAR IN ACCORDANCE WITH THE TERMS OF SUCH PROGRAM.


 


(III)          FOR PURPOSES OF THE VESTING OF ANY RSUS, PERS, STOCK OPTIONS AND
ANY OTHER EQUITY AWARD OUTSTANDING AND HELD BY EXECUTIVE AT JANUARY 1, 2005,
SERVICE AS EXECUTIVE CHAIRMAN HEREUNDER SHALL BE TREATED AS CONTINUING
EMPLOYMENT.  ALL PREVIOUSLY UNVESTED PERS GRANTED UNDER THE PERFORMANCE-BASED
RESTRICTED STOCK PROGRAM AND ALL PREVIOUSLY UNVESTED STOCK OPTIONS SHALL VEST AT
MARCH 31, 2006 IF EXECUTIVE’S EMPLOYMENT HEREUNDER CONTINUES THROUGH SUCH DATE. 
IF EXECUTIVE’S EMPLOYMENT TERMINATES PRIOR TO THAT DATE, VESTING OF SUCH AWARDS
WILL BE GOVERNED BY THE APPLICABLE PROVISIONS OF THIS AGREEMENT, THE 1998 PLAN
AND ANY OTHER PROGRAM OR AWARD DOCUMENTS GOVERNING THE AWARD.  ALL OF
EXECUTIVE’S STOCK OPTIONS WHICH REMAIN UNVESTED AND UNEXERCISED AS OF MARCH 31,
2006 WILL AUTOMATICALLY VEST AND REMAIN OUTSTANDING AND EXERCISABLE AFTER SUCH
DATE FOR THE SHORTER OF FIVE YEARS FROM THAT DATE OR THE EXPIRATION DATE OF THE
OPTION THAT WOULD HAVE APPLIED IF EXECUTIVE HAD CONTINUED HIS EMPLOYMENT WITH
THE COMPANY.


 

4

--------------------------------------------------------------------------------


 


(B)           EMPLOYEE AND EXECUTIVE BENEFIT PLANS.  EXECUTIVE SHALL BE ENTITLED
DURING THE TERM TO PARTICIPATE, WITHOUT DISCRIMINATION OR DUPLICATION, IN ALL
EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND PROGRAMS OF THE COMPANY, AS PRESENTLY
IN EFFECT OR AS THEY MAY BE MODIFIED OR ADDED TO BY THE COMPANY FROM TIME TO
TIME, TO THE EXTENT SUCH PLANS ARE AVAILABLE TO OTHER SENIOR EXECUTIVES OR
EMPLOYEES OF THE COMPANY, SUBJECT TO THE ELIGIBILITY AND OTHER REQUIREMENTS OF
SUCH PLANS AND PROGRAMS, INCLUDING WITHOUT LIMITATION PLANS PROVIDING PENSIONS,
SUPPLEMENTAL PENSIONS, SUPPLEMENTAL AND OTHER RETIREMENT BENEFITS, MEDICAL
INSURANCE, LIFE INSURANCE, DISABILITY INSURANCE, AND ACCIDENTAL DEATH OR
DISMEMBERMENT INSURANCE, AS WELL AS SAVINGS, PROFIT-SHARING, AND STOCK OWNERSHIP
PLANS, PROVIDED THAT SUCH BENEFIT PLANS AND PROGRAMS, IN THE AGGREGATE, SHALL
PROVIDE EXECUTIVE WITH BENEFITS AND COMPENSATION SUBSTANTIALLY NO LESS FAVORABLE
THAN THOSE PROVIDED BY THE COMPANY TO EXECUTIVE UNDER SUCH PLANS AND PROGRAMS AS
IN EFFECT ON THE EFFECTIVE DATE.  ADDITIONALLY, EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN AND RECEIVE BENEFITS UNDER THE COMPANY’S EMPLOYEE PROTECTION PLAN
(“EPP”).

 

In furtherance of the foregoing, during the Term:

 


(I)            EXECUTIVE WILL PARTICIPATE AS EXECUTIVE CHAIRMAN IN ALL EXECUTIVE
AND EMPLOYEE VACATION AND TIME-OFF PROGRAMS; PROVIDED THAT EXECUTIVE SHALL BE
ENTITLED TO A MINIMUM OF 25 VACATION DAYS ANNUALLY;

 


(II)           EXECUTIVE WILL BE ENTITLED TO RETIREMENT BENEFITS SUBSTANTIALLY
NO LESS FAVORABLE THAN THOSE UNDER THE DEFINED BENEFIT PENSION PLANS AND
PROGRAMS OF THE COMPANY, INCLUDING THE IMS HEALTH INCORPORATED SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (THE “SERP”), AS IN EFFECT ON THE EFFECTIVE DATE
(SUBJECT TO SUCH ENHANCEMENT TO BENEFITS AS ARE PROVIDED HEREUNDER, INCLUDING
SECTIONS 7(E) AND (F)); PROVIDED, HOWEVER, THAT, THE PROVISIONS OF THE SERP
NOTWITHSTANDING, (A) FOR VESTING PURPOSES UNDER THE SERP, EXECUTIVE SHALL BE
CREDITED WITH 28 YEARS OF “SERVICE,” BASED ON HIS PRIOR EMPLOYMENT WITH IBM
CORPORATION AND (B) EXECUTIVE SHALL BE ENTITLED TO THE GREATER OF (X) THE
“RETIREMENT BENEFIT” AS DETERMINED UNDER THE SERP WITHOUT MODIFICATION BY THIS
AGREEMENT (OTHER THAN CLAUSE (A) ABOVE) AND (Y) THE “SPECIAL SERP BENEFIT” AS
DEFINED IN SECTION 8(G); 

 


(III)          EXECUTIVE SHALL BE ENTITLED DURING THE TERM TO RECEIVE OR
PARTICIPATE IN PERQUISITES UNDER POLICIES IMPLEMENTED BY THE BOARD AND THE
COMMITTEE, AND IN ANY EVENT SHALL BE ENTITLED TO FINANCIAL ACCOUNTING AND
PLANNING SERVICES (UP TO A MAXIMUM OF $15,000 PER YEAR FOR EACH OF 2005 AND
2006) AND OFFICE AND ADMINISTRATIVE SUPPORT; AND


 

5

--------------------------------------------------------------------------------


 


(IV)          UPON EXECUTIVE’S TERMINATION OF SERVICE AT OR AFTER MARCH 31,
2006, OR UPON AN EARLIER TERMINATION DUE TO DEATH OR DISABILITY, THE COMPANY
WILL, WITHOUT CHARGE TO EXECUTIVE, TRANSFER TO EXECUTIVE TITLE (FREE OF ANY
LIENS OR ENCUMBRANCES) TO THE AUTOMOBILE THEN BEING PROVIDED BY THE COMPANY FOR
EXECUTIVE’S USE; PROVIDED, HOWEVER, THAT SUCH TRANSFER MAY BE DELAYED UNTIL THE
END OF ANY LEASE PERIOD THEN IN EFFECT, DURING WHICH PERIOD THE COMPANY WILL
PROVIDE THE AUTOMOBILE FOR EXECUTIVE’S EXCLUSIVE USE.


 

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in
Section 8(a)) or Executive terminates voluntarily and not for “Good Reason” (as
defined in Section 8(e)), Executive may elect continued participation after
termination of employment in the Company’s health and medical coverage for
himself and his spouse and dependent children after such coverage would
otherwise end for his lifetime (under rules in effect at the Effective Date
hereof); provided, however, that in the event of such election, Executive shall
pay the Company each year an amount equal to (i), during the first 18 months
after termination (or other applicable period under COBRA), the then-current
annual COBRA premium being paid (or payable) by any other former employee of the
Company, and (ii), thereafter, the annual amount payable in accordance with
standard payment rates applicable to employees who have retired at the date of
Executive’s termination of employment, except in each case as may be otherwise
provided under Section 6 or 7.  If Executive’s age and years of service do not
qualify him for full benefits under the Company’s retiree health benefits plan,
Executive and his spouse and qualifying dependents shall be entitled to the same
benefits as would have been provided if Executive’s age and years of service had
qualified for full benefits under such plan.

 


(C)           ACCELERATION OF AWARDS UPON A CHANGE IN CONTROL.   IN THE EVENT OF
A CHANGE IN CONTROL (AS DEFINED IN SECTION 8(B)), OR AS OTHERWISE PROVIDED
HEREUNDER, ALL OUTSTANDING STOCK OPTIONS, RESTRICTED STOCK, RSUS AND OTHER
EQUITY-BASED AWARDS THEN HELD BY EXECUTIVE, INCLUDING THE RETENTION GRANT, SHALL
BECOME VESTED AND EXERCISABLE.

 


(D)           DEFERRAL OF COMPENSATION.  IF THE COMPANY HAS IN EFFECT OR ADOPTS
ANY DEFERRAL PROGRAM OR ARRANGEMENT PERMITTING EXECUTIVES TO ELECT TO DEFER ANY
COMPENSATION, EXECUTIVE WILL BE ELIGIBLE TO PARTICIPATE IN SUCH PROGRAM ON TERMS
NO LESS FAVORABLE THAN THE TERMS OF PARTICIPATION OF ANY OTHER SENIOR EXECUTIVE
OFFICER OF THE COMPANY.  ANY PLAN OR PROGRAM OF THE COMPANY WHICH PROVIDES
BENEFITS BASED ON THE LEVEL OF SALARY, ANNUAL INCENTIVE, OR OTHER COMPENSATION
OF EXECUTIVE SHALL, IN DETERMINING EXECUTIVE’S BENEFITS, TAKE INTO ACCOUNT THE
AMOUNT OF SALARY, ANNUAL INCENTIVE, OR OTHER COMPENSATION PRIOR TO ANY REDUCTION
FOR VOLUNTARY CONTRIBUTIONS MADE BY EXECUTIVE UNDER ANY DEFERRAL OR SIMILAR
CONTRIBUTORY PLAN OR PROGRAM OF THE COMPANY, BUT SHALL NOT TREAT ANY PAYOUT OR
SETTLEMENT UNDER SUCH A DEFERRAL OR SIMILAR CONTRIBUTORY PLAN OR PROGRAM TO BE
ADDITIONAL SALARY, ANNUAL INCENTIVE, OR OTHER COMPENSATION FOR


 

6

--------------------------------------------------------------------------------


 


PURPOSES OF DETERMINING SUCH BENEFITS, UNLESS OTHERWISE EXPRESSLY PROVIDED UNDER
SUCH PLAN OR PROGRAM.

 


(E)           REIMBURSEMENT OF EXPENSES.  THE COMPANY WILL PROMPTLY REIMBURSE
EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES AND DISBURSEMENTS INCURRED BY
EXECUTIVE IN THE PERFORMANCE OF EXECUTIVE’S DUTIES DURING THE TERM IN ACCORDANCE
WITH THE COMPANY’S REIMBURSEMENT POLICIES AS IN EFFECT FROM TIME TO TIME.

 


(F)            CORPORATE AIRCRAFT.  EXECUTIVE AND HIS IMMEDIATE FAMILY SHALL BE
ENTITLED TO USE COMPANY AIRCRAFT FOR ALL BUSINESS AND REASONABLE PERSONAL
TRAVEL, EXCEPT THAT (I) EXECUTIVE SHALL REIMBURSE THE COMPANY FOR ALL PERSONAL
TRAVEL IN AMOUNTS DETERMINED IN ACCORDANCE WITH COMPANY POLICY; AND (II)
EXECUTIVE SHALL USE COMMERCIAL AIRCRAFT (FIRST CLASS FOR INTERNATIONAL FLIGHTS
AND DOMESTIC FLIGHTS IN EXCESS OF 2 HOURS; BUSINESS CLASS FOR ALL OTHER FLIGHTS)
WHERE USE OF COMPANY AIRCRAFT IS NOT PRACTICAL.  IF ANY USE OF COMPANY AIRCRAFT
BY EXECUTIVE OR HIS FAMILY MEMBERS RESULTS IN IMPUTED INCOME TO EXECUTIVE,
EXECUTIVE SHALL BE RESPONSIBLE FOR THE PAYMENT OF TAXES ON SUCH IMPUTED INCOME.

 


(G)           COMPANY REGISTRATION OBLIGATIONS.  THE COMPANY WILL USE ITS BEST
EFFORTS TO FILE WITH THE SECURITIES AND EXCHANGE COMMISSION AND THEREAFTER
MAINTAIN THE EFFECTIVENESS OF ONE OR MORE REGISTRATION STATEMENTS REGISTERING
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), THE OFFER AND
SALE OF SHARES BY THE COMPANY TO EXECUTIVE PURSUANT TO STOCK OPTIONS OR OTHER
EQUITY-BASED AWARDS GRANTED TO EXECUTIVE UNDER COMPANY PLANS OR OTHERWISE OR, IF
SHARES ARE ACQUIRED BY EXECUTIVE IN A TRANSACTION NOT INVOLVING AN OFFER OR SALE
TO EXECUTIVE BUT RESULTING IN THE ACQUIRED SHARES BEING “RESTRICTED SECURITIES”
FOR PURPOSES OF THE 1933 ACT, REGISTERING THE REOFFER AND RESALE OF SUCH SHARES
BY EXECUTIVE.

 


(H)           LIMITATIONS UNDER CODE SECTION 409A.  IN THE EVENT THAT IT IS
REASONABLY DETERMINED BY THE COMPANY THAT, AS A RESULT OF SECTION 409A OF THE
CODE (AND ANY RELATED REGULATIONS OR OTHER PRONOUNCEMENTS THEREUNDER), ANY OF
THE PAYMENTS THAT EXECUTIVE IS ENTITLED TO UNDER THE TERMS OF THIS AGREEMENT,
THE SERP, OR ANY OTHER PLAN INVOLVING DEFERRED COMPENSATION (AS DEFINED UNDER
CODE SECTION 409A) MAY NOT BE MADE AT THE TIME CONTEMPLATED BY THE TERMS THEREOF
WITHOUT CAUSING THE EXECUTIVE TO BE SUBJECT TO AN INCOME TAX PENALTY AND
INTEREST, THE COMPANY WILL MAKE SUCH PAYMENT ON THE FIRST DAY PERMISSIBLE UNDER
CODE SECTION 409A WITHOUT THE EXECUTIVE INCURRING A PENALTY.   IN ADDITION,
OTHER PROVISIONS OF THIS AGREEMENT, THE SERP, OR ANY OTHER SUCH PLAN
NOTWITHSTANDING, THE COMPANY SHALL HAVE NO RIGHT TO ACCELERATE ANY SUCH PAYMENT
OR TO MAKE ANY SUCH PAYMENT AS THE RESULT OF AN EVENT EXCEPT TO THE EXTENT
PERMITTED UNDER SECTION 409A. 


 


6.             TERMINATION DUE TO RETIREMENT, DEATH, OR DISABILITY.

 


(A)           RETIREMENT.  EXECUTIVE MAY ELECT TO TERMINATE EMPLOYMENT HEREUNDER
BY RETIREMENT AT OR AFTER AGE 60 OR AT SUCH EARLIER AGE AS MAY BE APPROVED BY
THE BOARD (IN EITHER CASE, “RETIREMENT”).  IN THIS REGARD, TERMINATION OF
EXECUTIVE’S


 

7

--------------------------------------------------------------------------------


 


EMPLOYMENT AT MARCH 31, 2006 OR A LATER DATE WILL BE DEEMED A RETIREMENT.  AT
THE TIME EXECUTIVE’S EMPLOYMENT TERMINATES DUE TO RETIREMENT, THE TERM WILL
TERMINATE, ALL OBLIGATIONS OF THE COMPANY AND EXECUTIVE UNDER SECTIONS 1 THROUGH
5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE EXCEPT FOR OBLIGATIONS WHICH
EXPRESSLY CONTINUE AFTER TERMINATION OF EMPLOYMENT DUE TO RETIREMENT, AND THE
COMPANY WILL PAY EXECUTIVE, AND EXECUTIVE WILL BE ENTITLED TO RECEIVE, THE
FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION (AS DEFINED IN
SECTION 8(C));


 


(II)           IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATED, AN AMOUNT EQUAL TO THE
ANNUAL INCENTIVE COMPENSATION THAT WOULD HAVE BECOME PAYABLE IN CASH TO
EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH
AWARDS) FOR THAT YEAR IF HIS EMPLOYMENT HAD NOT TERMINATED, BASED ON PERFORMANCE
ACTUALLY ACHIEVED IN THAT YEAR (DETERMINED BY THE COMMITTEE FOLLOWING COMPLETION
OF THE PERFORMANCE YEAR), MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION AND THE
DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF TERMINATION;


 


(III)          THE VESTING AND EXERCISABILITY OF STOCK OPTIONS HELD BY EXECUTIVE
AT TERMINATION AND ALL OTHER TERMS OF SUCH OPTIONS SHALL BE GOVERNED BY THE
PLANS AND PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH
OPTIONS WERE GRANTED (SUBJECT TO SECTION 10(F) HEREOF); AND


 


(IV)          ALL RESTRICTED STOCK AND DEFERRED STOCK AWARDS, INCLUDING
OUTSTANDING PERS AWARDS, ALL OTHER LONG-TERM INCENTIVE AWARDS, AND ALL DEFERRAL
ARRANGEMENTS UNDER SECTION 5(D), SHALL BE GOVERNED BY THE PLANS AND PROGRAMS
UNDER WHICH THE AWARDS WERE GRANTED OR GOVERNING THE DEFERRAL, AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT.


 


(B)           DEATH.  IN THE EVENT OF EXECUTIVE’S DEATH WHICH RESULTS IN THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, THE TERM WILL TERMINATE, ALL OBLIGATIONS
OF THE COMPANY AND EXECUTIVE UNDER SECTIONS 1 THROUGH 5 OF THIS AGREEMENT WILL
IMMEDIATELY CEASE EXCEPT FOR OBLIGATIONS WHICH EXPRESSLY CONTINUE AFTER DEATH,
AND THE COMPANY WILL PAY EXECUTIVE’S BENEFICIARY OR ESTATE, AND EXECUTIVE’S
BENEFICIARY OR ESTATE WILL BE ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 

8

--------------------------------------------------------------------------------


 


(II)           IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S DEATH OCCURRED, AN AMOUNT EQUAL TO THE ANNUAL
INCENTIVE COMPENSATION THAT WOULD HAVE BECOME PAYABLE IN CASH TO EXECUTIVE
(I.E., EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH AWARDS) FOR
THAT YEAR IF HIS EMPLOYMENT HAD NOT TERMINATED, BASED ON PERFORMANCE ACTUALLY
ACHIEVED IN THAT YEAR (DETERMINED BY THE COMMITTEE FOLLOWING COMPLETION OF THE
PERFORMANCE YEAR), MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF HIS DEATH AND THE DENOMINATOR OF
WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF DEATH;


 


(III)          THE VESTING AND EXERCISABILITY OF STOCK OPTIONS HELD BY EXECUTIVE
AT DEATH AND ALL OTHER TERMS OF SUCH OPTIONS SHALL BE GOVERNED BY THE PLANS AND
PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH OPTIONS
WERE GRANTED; AND


 


(IV)          ALL RESTRICTED STOCK AND DEFERRED STOCK AWARDS, INCLUDING
OUTSTANDING PERS AWARDS, ALL OTHER LONG-TERM INCENTIVE AWARDS, AND ALL DEFERRAL
ARRANGEMENTS UNDER SECTION 5(D), SHALL BE GOVERNED BY THE PLANS AND PROGRAMS
UNDER WHICH THE AWARDS WERE GRANTED OR GOVERNING THE DEFERRAL, AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT.


 


(C)           DISABILITY.  THE COMPANY MAY TERMINATE THE EMPLOYMENT OF EXECUTIVE
HEREUNDER DUE TO THE DISABILITY (AS DEFINED IN SECTION 8(D)) OF EXECUTIVE.  SUCH
EMPLOYMENT SHALL TERMINATE AT THE EXPIRATION OF THE 30-DAY PERIOD REFERRED TO IN
THE DEFINITION OF DISABILITY SET FORTH IN SECTION 8(D), UNLESS EXECUTIVE HAS
RETURNED TO SERVICE AND PRESENTED TO THE COMPANY A CERTIFICATE OF GOOD HEALTH
PRIOR TO SUCH TERMINATION AS SPECIFIED IN SECTION 8(D).  UPON TERMINATION OF
EMPLOYMENT, THE TERM WILL TERMINATE, ALL OBLIGATIONS OF THE COMPANY AND
EXECUTIVE UNDER SECTIONS 1 THROUGH 5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE
EXCEPT FOR OBLIGATIONS WHICH EXPRESSLY CONTINUE AFTER TERMINATION OF EMPLOYMENT
DUE TO DISABILITY, AND THE COMPANY WILL PAY EXECUTIVE, AND EXECUTIVE WILL BE
ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 


(II)           IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATED, AN AMOUNT EQUAL TO THE
ANNUAL INCENTIVE COMPENSATION THAT WOULD HAVE BECOME PAYABLE IN CASH TO
EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH
AWARDS) FOR THAT YEAR IF HIS EMPLOYMENT HAD NOT TERMINATED, BASED ON PERFORMANCE
ACTUALLY ACHIEVED IN THAT YEAR (DETERMINED BY THE COMMITTEE FOLLOWING


 

9

--------------------------------------------------------------------------------


 


COMPLETION OF THE PERFORMANCE YEAR), MULTIPLIED BY A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION
AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF
TERMINATION;

 


(III)          THE VESTING AND EXERCISABILITY OF STOCK OPTIONS HELD BY EXECUTIVE
AT TERMINATION AND ALL OTHER TERMS OF SUCH OPTIONS SHALL BE GOVERNED BY THE
PLANS AND PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH
OPTIONS WERE GRANTED, AS MODIFIED BY THIS AGREEMENT;

 


(IV)          ANY PERFORMANCE OBJECTIVES UPON WHICH THE EARNING OF
PERFORMANCE-BASED RESTRICTED STOCK AND DEFERRED STOCK AWARDS AND OTHER LONG-TERM
INCENTIVE AWARDS IS CONDITIONED SHALL BE DEEMED TO HAVE BEEN MET AT TARGET LEVEL
AT THE DATE OF TERMINATION, AND RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND OTHER LONG-TERM INCENTIVE AWARDS (TO THE
EXTENT THEN OR PREVIOUSLY EARNED, IN THE CASE OF PERFORMANCE-BASED AWARDS) SHALL
BECOME FULLY VESTED AND NON-FORFEITABLE AT THE DATE OF SUCH TERMINATION, AND, IN
OTHER RESPECTS, SUCH AWARDS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH AWARDS WERE GRANTED;

 


(V)           DISABILITY BENEFITS SHALL BE PAYABLE IN ACCORDANCE WITH THE
COMPANY’S PLANS, PROGRAMS AND POLICIES (INCLUDING THE SERP) AS MODIFIED BY THIS
AGREEMENT, AND ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL, PROVIDED THAT, IF
THE COMPANY’S PAYMENT OBLIGATION (DETERMINED ON A MONTHLY BASIS) PURSUANT TO
SECTION 7(C)(II) HEREOF (THE “SECTION 7(C)(II) PAYMENTS”) WOULD HAVE BEEN
GREATER THAN THE MONTHLY PAYMENTS IF EXECUTIVE’S TERMINATION OF EMPLOYMENT HAD
BEEN TREATED AS A TERMINATION BY THE COMPANY WITHOUT CAUSE, EXECUTIVE SHALL BE
ENTITLED TO AN ADDITIONAL MONTHLY PAYMENT EQUAL TO THE DIFFERENCE BETWEEN THE
SECTION 7(C)(II) PAYMENTS AND THE MONTHLY PAYMENTS DUE EXECUTIVE PURSUANT TO
THIS SECTION 6(C)(V), TO THE EXTENT OF SUCH EXCESS; AND

 


(VI)          FOR THE PERIOD EXTENDING FROM THE DATE OF TERMINATION DUE TO
DISABILITY UNTIL THE DATE EXECUTIVE REACHES AGE 65, EXECUTIVE SHALL CONTINUE TO
PARTICIPATE IN THOSE EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND PROGRAMS UNDER
SECTION 5(B) TO THE EXTENT SUCH PLANS AND PROGRAMS PROVIDE MEDICAL INSURANCE,
DISABILITY INSURANCE AND LIFE INSURANCE BENEFITS (BUT NOT OTHER BENEFITS, SUCH
AS PENSION AND RETIREMENT BENEFITS, PROVIDED UNDER SECTION 5(B)) IN WHICH
EXECUTIVE WAS PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, THE

 

10

--------------------------------------------------------------------------------


 


TERMS OF WHICH ALLOW EXECUTIVE’S CONTINUED PARTICIPATION, AS IF EXECUTIVE HAD
CONTINUED IN EMPLOYMENT WITH THE COMPANY DURING SUCH PERIOD OR, IF THE TERMS OF
SUCH PLANS OR PROGRAMS DO NOT ALLOW EXECUTIVE’S CONTINUED PARTICIPATION,
EXECUTIVE SHALL BE PAID A CASH PAYMENT EQUIVALENT ON AN AFTER-TAX BASIS TO THE
VALUE OF THE ADDITIONAL BENEFITS (OF THE TYPE DESCRIBED IN THIS
SECTION 6(C)(VI)) EXECUTIVE WOULD HAVE RECEIVED UNDER SUCH PLANS OR PROGRAMS HAD
EXECUTIVE CONTINUED TO BE EMPLOYED DURING SUCH PERIOD FOLLOWING EXECUTIVE’S
TERMINATION UNTIL AGE 65, WITH SUCH BENEFITS PROVIDED BY THE COMPANY AT THE SAME
TIMES AND IN THE SAME MANNER AS SUCH BENEFITS WOULD HAVE BEEN PROVIDED TO
EXECUTIVE UNDER SUCH PLANS AND PROGRAMS (IT BEING UNDERSTOOD THAT THE VALUE OF
ANY INSURANCE-PROVIDED BENEFITS WILL BE BASED ON THE PREMIUM COST TO EXECUTIVE,
WHICH SHALL NOT EXCEED THE HIGHEST RISK PREMIUM CHARGED BY A CARRIER HAVING AN
INVESTMENT GRADE OR BETTER CREDIT RATING); PROVIDED, HOWEVER, THAT EXECUTIVE
MUST CONTINUE TO SATISFY THE CONDITIONS SET FORTH IN SECTION 10 IN ORDER TO
CONTINUE RECEIVING THE BENEFITS PROVIDED UNDER THIS SECTION 6(C)(VI).


 


(D)           OTHER TERMS OF PAYMENT FOLLOWING RETIREMENT, DEATH, OR
DISABILITY.  NOTHING IN THIS SECTION 6 SHALL LIMIT THE BENEFITS PAYABLE OR
PROVIDED IN THE EVENT EXECUTIVE’S EMPLOYMENT TERMINATES DUE TO RETIREMENT,
DEATH, OR DISABILITY UNDER THE TERMS OF PLANS OR PROGRAMS OF THE COMPANY MORE
FAVORABLE TO EXECUTIVE (OR HIS BENEFICIARIES) THAN THE BENEFITS PAYABLE OR
PROVIDED UNDER THIS SECTION 6 (EXCEPT IN THE CASE OF ANNUAL INCENTIVES IN LIEU
OF WHICH AMOUNTS ARE PAID HEREUNDER), INCLUDING PLANS AND PROGRAMS ADOPTED AFTER
THE DATE OF THIS AGREEMENT.  AMOUNTS PAYABLE UNDER THIS SECTION 6 FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT, OTHER THAN THOSE EXPRESSLY PAYABLE
FOLLOWING DETERMINATION OF PERFORMANCE FOR THE YEAR OF TERMINATION FOR PURPOSES
OF ANNUAL INCENTIVE COMPENSATION OR OTHERWISE EXPRESSLY PAYABLE ON A DEFERRED
BASIS, WILL BE PAID AS PROMPTLY AS PRACTICABLE AFTER SUCH TERMINATION OF
EMPLOYMENT.

 


(E)           CONSULTING OBLIGATION FOLLOWING RETIREMENT.  UPON EXECUTIVE’S
RETIREMENT AT OR AFTER MARCH 31, 2006, BEGINNING AT THE DATE OF SUCH RETIREMENT
AND CONTINUING THROUGH DECEMBER 31, 2006, EXECUTIVE SHALL PROVIDE CONSULTING
SERVICES TO THE COMPANY ON A REGULAR BASIS UP TO A MAXIMUM AMOUNT OF SIX (6)
DAYS PER MONTH.  THE COMPANY SHALL PAY EXECUTIVE A CONSULTING FEE OF $70,000 PER
MONTH, PLUS REIMBURSEMENT OF REASONABLE EXPENSES.  THE COMPANY WILL PROVIDE TO
EXECUTIVE OFFICE AND ADMINISTRATIVE SUPPORT DURING THE PERIOD IN WHICH HE
PROVIDES CONSULTING SERVICES TO THE COMPANY.  IN THE EVENT OF EXECUTIVE’S DEATH
OR DISABILITY DURING THE TERM OR AFTER THE TERM BUT PRIOR TO THE END OF THE
PERIOD DURING WHICH THE CONSULTING SERVICES ARE TO BE PROVIDED UNDER THIS
SECTION 6(E), THE COMPANY WILL PAY TO EXECUTIVE (OR HIS BENEFICIARIES IN THE
CASE OF DEATH) A LUMP SUM EQUAL TO THE THEN PRESENT VALUE AMOUNT OF CONSULTING
FEES THAT WOULD HAVE THEREAFTER BEEN PAID HEREUNDER IF EXECUTIVE HAD PROVIDED
CONSULTING SERVICES THROUGH THE END OF THE SPECIFIED CONSULTING PERIOD.

 

11

--------------------------------------------------------------------------------


 


7.             TERMINATION OF EMPLOYMENT FOR REASONS OTHER THAN RETIREMENT,
DEATH, OR DISABILITY.


 


(A)           TERMINATION BY THE COMPANY FOR CAUSE.  THE COMPANY MAY TERMINATE
THE EMPLOYMENT OF EXECUTIVE HEREUNDER FOR CAUSE (AS DEFINED IN SECTION 8(A)) AT
ANY TIME.  AT THE TIME EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR CAUSE, THE TERM
WILL TERMINATE, ALL OBLIGATIONS OF THE COMPANY AND EXECUTIVE UNDER SECTIONS 1
THROUGH 5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE, AND THE COMPANY WILL PAY
EXECUTIVE, AND EXECUTIVE WILL BE ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION (AS DEFINED IN
SECTION 8(C));


 


(II)           ALL STOCK OPTIONS, RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND ALL OTHER LONG-TERM INCENTIVE AWARDS WILL
BE GOVERNED BY THE TERMS OF THE PLANS AND PROGRAMS UNDER WHICH THE AWARDS WERE
GRANTED, AS MODIFIED BY THIS AGREEMENT; AND


 


(III)          ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL, AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT.


 


(B)           TERMINATION BY EXECUTIVE OTHER THAN FOR GOOD REASON.  EXECUTIVE
MAY TERMINATE HIS EMPLOYMENT HEREUNDER VOLUNTARILY FOR REASONS OTHER THAN GOOD
REASON (AS DEFINED IN SECTION 8(E)) AT ANY TIME.   AT THE TIME EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY EXECUTIVE OTHER THAN FOR GOOD REASON THE TERM WILL
TERMINATE, ALL OBLIGATIONS OF THE COMPANY AND EXECUTIVE UNDER SECTIONS 1 THROUGH
5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE, AND THE COMPANY WILL PAY EXECUTIVE,
AND EXECUTIVE WILL BE ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 


(II)           ALL STOCK OPTIONS, RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND ALL OTHER LONG-TERM INCENTIVE AWARDS WILL
BE GOVERNED BY THE TERMS OF THE PLANS AND PROGRAMS UNDER WHICH THE AWARDS WERE
GRANTED; AND


 


(III)          ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL, AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(C)           TERMINATION BY THE COMPANY WITHOUT CAUSE PRIOR TO A CHANGE IN
CONTROL.  THE COMPANY MAY TERMINATE THE EMPLOYMENT OF EXECUTIVE HEREUNDER
WITHOUT CAUSE, IF AT THE DATE OF TERMINATION NO CHANGE IN CONTROL OR A POTENTIAL
CHANGE IN CONTROL HAS OCCURRED, UPON AT LEAST 90 DAYS’ WRITTEN NOTICE TO
EXECUTIVE.  THE FOREGOING NOTWITHSTANDING, THE COMPANY MAY ELECT, BY WRITTEN
NOTICE TO EXECUTIVE, TO TERMINATE EXECUTIVE’S POSITIONS SPECIFIED IN SECTIONS 1
AND 3 AND ALL OTHER OBLIGATIONS OF EXECUTIVE AND THE COMPANY UNDER SECTION 3 AT
A DATE EARLIER THAN THE EXPIRATION OF SUCH 90-DAY PERIOD, IF SO SPECIFIED BY THE
COMPANY IN THE WRITTEN NOTICE, PROVIDED THAT EXECUTIVE SHALL BE TREATED AS AN
EMPLOYEE OF THE COMPANY (WITHOUT ANY ASSIGNED DUTIES) FOR ALL OTHER PURPOSES OF
THIS AGREEMENT, INCLUDING FOR PURPOSES OF SECTIONS 4 AND 5, FROM SUCH SPECIFIED
DATE UNTIL THE EXPIRATION OF SUCH 90-DAY PERIOD.  AT THE TIME EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY (I.E., AT THE EXPIRATION OF SUCH NOTICE
PERIOD), THE TERM WILL TERMINATE, ALL REMAINING OBLIGATIONS OF THE COMPANY AND
EXECUTIVE UNDER SECTIONS 1 THROUGH 5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE
(EXCEPT AS EXPRESSLY PROVIDED BELOW), AND THE COMPANY WILL PAY EXECUTIVE, AND
EXECUTIVE WILL BE ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 


(II)           CASH IN AN AGGREGATE AMOUNT EQUAL TO  TWO TIMES THE SUM OF (A)
EXECUTIVE’S BASE SALARY UNDER SECTION 4(A) IMMEDIATELY PRIOR TO TERMINATION PLUS
(B) AN AMOUNT EQUAL TO THE GREATER OF  (X) THE PORTION OF EXECUTIVE’S ANNUAL
TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE IN CASH TO EXECUTIVE (I.E.,
EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH AWARDS) FOR THE YEAR
OF TERMINATION OR (Y) THE PORTION OF EXECUTIVE’S ANNUAL INCENTIVE COMPENSATION
THAT BECAME PAYABLE IN CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN
PERS OR IN OTHER NON-CASH AWARDS) FOR THE LATEST YEAR PRECEDING THE YEAR OF
TERMINATION BASED ON PERFORMANCE ACTUALLY ACHIEVED IN THAT LATEST YEAR (THE SUM
OF (A) AND (B) BEING HEREIN REFERRED TO AS THE “CASH COMPENSATION”) AND THE
AMOUNT DETERMINED TO BE PAYABLE UNDER THIS SECTION 7(C)(II) SHALL BE PAYABLE IN
MONTHLY INSTALLMENTS OVER THE 24 MONTHS FOLLOWING TERMINATION, WITHOUT INTEREST,
EXCEPT THAT (SUBJECT TO SECTION 5(H)) THE COMPANY MAY ELECT TO ACCELERATE
PAYMENT OF  THE REMAINING BALANCE OF SUCH AMOUNT AND TO PAY IT AS A LUMP SUM,
WITHOUT DISCOUNT;


 


(III)          IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATED, AN AMOUNT EQUAL TO THE
PORTION OF EXECUTIVE’S ANNUAL TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE
IN CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER
NON-CASH AWARDS) FOR THE YEAR OF TERMINATION, MULTIPLIED BY A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED


 

13

--------------------------------------------------------------------------------


 


IN THE YEAR OF TERMINATION AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF
DAYS IN THE YEAR OF TERMINATION;


 


(IV)          STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN VESTED
AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF SUCH
TERMINATION, AND, IN OTHER RESPECTS (INCLUDING THE PERIOD FOLLOWING TERMINATION
DURING WHICH SUCH OPTIONS MAY BE EXERCISED), SUCH OPTIONS SHALL BE GOVERNED BY
THE PLANS AND PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH
SUCH OPTIONS WERE GRANTED;


 


(V)           ANY PERFORMANCE OBJECTIVES UPON WHICH THE EARNING OF
PERFORMANCE-BASED RESTRICTED STOCK AND DEFERRED STOCK AWARDS AND OTHER LONG-TERM
INCENTIVE AWARDS IS CONDITIONED SHALL BE DEEMED TO HAVE BEEN MET AT TARGET LEVEL
AT THE DATE OF TERMINATION, AND RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND OTHER LONG-TERM INCENTIVE AWARDS (TO THE
EXTENT THEN OR PREVIOUSLY EARNED, IN THE CASE OF PERFORMANCE-BASED AWARDS) SHALL
BECOME FULLY VESTED AND NON-FORFEITABLE AT THE DATE OF SUCH TERMINATION, AND, IN
OTHER RESPECTS, SUCH AWARDS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH AWARDS WERE GRANTED;


 


(VI)          ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT; AND


 


(VII)         FOR A PERIOD OF TWO YEARS AFTER SUCH TERMINATION (BUT NOT AFTER
EXECUTIVE ATTAINS AGE 65), EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN THOSE
EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND PROGRAMS UNDER SECTION 5(B) TO THE
EXTENT SUCH PLANS AND PROGRAMS PROVIDE MEDICAL INSURANCE, DISABILITY INSURANCE
AND LIFE INSURANCE BENEFITS (BUT NOT OTHER BENEFITS, SUCH AS PENSION AND
RETIREMENT BENEFITS, PROVIDED UNDER SECTION 5(B)) IN WHICH EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, THE TERMS OF WHICH ALLOW
EXECUTIVE’S CONTINUED PARTICIPATION, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT
WITH THE COMPANY DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT SUCH PARTICIPATION
SHALL TERMINATE, OR THE BENEFITS UNDER SUCH PLANS AND PROGRAMS SHALL BE REDUCED,
IF AND TO THE EXTENT EXECUTIVE BECOMES COVERED (OR IS ELIGIBLE TO BECOME
COVERED) BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO WHICH EXECUTIVE
PROVIDES SERVICES DURING SUCH PERIOD PROVIDING COMPARABLE BENEFITS.  IF THE
TERMS OF THE COMPANY PLANS AND PROGRAMS REFERRED TO IN THIS SECTION 7(C)(VII) DO
NOT ALLOW

 

14

--------------------------------------------------------------------------------


 


EXECUTIVE’S CONTINUED PARTICIPATION, EXECUTIVE SHALL BE PAID A CASH PAYMENT
EQUIVALENT ON AN AFTER-TAX BASIS TO THE VALUE OF THE ADDITIONAL BENEFITS
DESCRIBED IN THIS SECTION 7(C)(VII) EXECUTIVE WOULD HAVE RECEIVED UNDER SUCH
PLANS OR PROGRAMS HAD EXECUTIVE CONTINUED TO BE EMPLOYED DURING SUCH PERIOD,
WITH SUCH BENEFITS PROVIDED BY THE COMPANY AT THE SAME TIMES AND IN THE SAME
MANNER AS SUCH BENEFITS WOULD HAVE BEEN PROVIDED TO EXECUTIVE UNDER SUCH PLANS
AND PROGRAMS (IT BEING UNDERSTOOD THAT THE VALUE OF ANY INSURANCE-PROVIDED
BENEFITS WILL BE BASED ON THE PREMIUM COST TO EXECUTIVE, WHICH SHALL NOT EXCEED
THE HIGHEST RISK PREMIUM CHARGED BY A CARRIER HAVING AN INVESTMENT GRADE OR
BETTER CREDIT RATING); PROVIDED, HOWEVER, THAT EXECUTIVE MUST CONTINUE TO
SATISFY THE CONDITIONS SET FORTH IN SECTION 10 IN ORDER TO CONTINUE RECEIVING
THE BENEFITS PROVIDED UNDER THIS SECTION 7(C)(VII).  EXECUTIVE AGREES TO
PROMPTLY NOTIFY THE COMPANY OF ANY EMPLOYMENT OR OTHER ARRANGEMENT BY WHICH
EXECUTIVE PROVIDES SERVICES DURING THE BENEFITS-CONTINUATION PERIOD AND OF THE
NATURE AND EXTENT OF BENEFITS FOR WHICH EXECUTIVE BECOMES ELIGIBLE DURING SUCH
PERIOD WHICH WOULD REDUCE OR TERMINATE BENEFITS UNDER THIS SECTION 7(C)(VII);
AND THE COMPANY BE ENTITLED TO RECOVER FROM EXECUTIVE ANY PAYMENTS AND THE FAIR
MARKET VALUE OF BENEFITS PREVIOUSLY MADE OR PROVIDED TO EXECUTIVE HEREUNDER
WHICH WOULD NOT HAVE BEEN PAID UNDER THIS SECTION 7(C)(VII) IF THE COMPANY HAD
RECEIVED ADEQUATE PRIOR NOTICE AS REQUIRED BY THIS SENTENCE.


 


(D)           TERMINATION BY EXECUTIVE FOR GOOD REASON PRIOR TO A CHANGE IN
CONTROL.  EXECUTIVE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR GOOD REASON,
PRIOR TO A CHANGE IN CONTROL, UPON 90 DAYS’ WRITTEN NOTICE TO THE COMPANY;
PROVIDED, HOWEVER, THAT, IF THE COMPANY HAS CORRECTED THE BASIS FOR SUCH GOOD
REASON WITHIN 30 DAYS AFTER RECEIPT OF SUCH NOTICE, EXECUTIVE MAY NOT TERMINATE
HIS EMPLOYMENT FOR GOOD REASON WITH RESPECT TO THE MATTERS ADDRESSED IN THE
WRITTEN NOTICE, AND THEREFORE EXECUTIVE’S NOTICE OF TERMINATION WILL
AUTOMATICALLY BECOME NULL AND VOID.  AT THE TIME EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY EXECUTIVE FOR GOOD REASON (I.E., AT THE EXPIRATION OF SUCH NOTICE
PERIOD), THE TERM WILL TERMINATE, ALL OBLIGATIONS OF THE COMPANY AND EXECUTIVE
UNDER SECTIONS 1 THROUGH 5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE (EXCEPT AS
EXPRESSLY PROVIDED BELOW), AND THE COMPANY WILL PAY EXECUTIVE, AND EXECUTIVE
WILL BE ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 


(II)           CASH IN AN AGGREGATE AMOUNT EQUAL TO TWO TIMES THE SUM OF (A)
EXECUTIVE’S BASE SALARY UNDER SECTION 4(A) IMMEDIATELY PRIOR TO TERMINATION PLUS
(B) AN AMOUNT EQUAL TO THE GREATER OF  (X) THE PORTION OF EXECUTIVE’S ANNUAL
TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE IN CASH TO EXECUTIVE (I.E.,
EXCLUDING THE PORTION

 

15

--------------------------------------------------------------------------------


 


PAYABLE IN PERS OR IN OTHER NON-CASH AWARDS) FOR THE YEAR OF TERMINATION OR (Y)
THE PORTION OF EXECUTIVE’S ANNUAL INCENTIVE COMPENSATION THAT BECAME PAYABLE IN
CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER
NON-CASH AWARDS) FOR THE LATEST YEAR PRECEDING THE YEAR OF TERMINATION BASED ON
PERFORMANCE ACTUALLY ACHIEVED IN THAT LATEST YEAR (THE SUM OF (A) AND (B) BEING
HEREIN REFERRED TO AS THE “CASH COMPENSATION”) AND .  THE AMOUNT DETERMINED TO
BE PAYABLE UNDER THIS SECTION 7(D)(II) SHALL BE PAYABLE IN MONTHLY INSTALLMENTS
OVER THE 24 MONTHS FOLLOWING TERMINATION, WITHOUT INTEREST, EXCEPT THAT (SUBJECT
TO SECTION 5(H)) THE COMPANY MAY ELECT TO ACCELERATE PAYMENT OF  THE REMAINING
BALANCE OF SUCH AMOUNT AND TO PAY IT AS A LUMP SUM, WITHOUT DISCOUNT;


 


(III)          IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATED, AN AMOUNT EQUAL TO THE
PORTION OF EXECUTIVE’S ANNUAL TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE
IN CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER
NON-CASH AWARDS) FOR THE YEAR OF TERMINATION, MULTIPLIED BY A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF
TERMINATION AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR
OF TERMINATION;


 


(IV)          STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN VESTED
AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF SUCH
TERMINATION, AND, IN OTHER RESPECTS (INCLUDING THE PERIOD FOLLOWING TERMINATION
DURING WHICH SUCH OPTIONS MAY BE EXERCISED), SUCH OPTIONS SHALL BE GOVERNED BY
THE PLANS AND PROGRAMS AND THE AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH
SUCH OPTIONS WERE GRANTED;


 


(V)           ANY PERFORMANCE OBJECTIVES UPON WHICH THE EARNING OF
PERFORMANCE-BASED RESTRICTED STOCK AND DEFERRED STOCK AWARDS AND OTHER LONG-TERM
INCENTIVE AWARDS IS CONDITIONED SHALL BE DEEMED TO HAVE BEEN MET AT TARGET LEVEL
AT THE DATE OF TERMINATION, AND RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND OTHER LONG-TERM INCENTIVE AWARDS (TO THE
EXTENT THEN OR PREVIOUSLY EARNED, IN THE CASE OF PERFORMANCE-BASED AWARDS) SHALL
BECOME FULLY VESTED AND NON-FORFEITABLE AT THE DATE OF SUCH TERMINATION, AND, IN
OTHER RESPECTS, SUCH AWARDS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH AWARDS WERE GRANTED;

 

16

--------------------------------------------------------------------------------


 


(VI)          ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT; AND


 


(VII)         FOR A PERIOD OF TWO YEARS AFTER SUCH TERMINATION (BUT NOT AFTER
EXECUTIVE ATTAINS AGE 65), EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN THOSE
EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND PROGRAMS UNDER SECTION 5(B) TO THE
EXTENT SUCH PLANS AND PROGRAMS PROVIDE MEDICAL INSURANCE, DISABILITY INSURANCE
AND LIFE INSURANCE BENEFITS (BUT NOT OTHER BENEFITS, SUCH AS PENSION AND
RETIREMENT BENEFITS, PROVIDED UNDER SECTION 5(B)) IN WHICH EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, THE TERMS OF WHICH ALLOW
EXECUTIVE’S CONTINUED PARTICIPATION, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT
WITH THE COMPANY DURING SUCH PERIOD; PROVIDED, HOWEVER, THAT SUCH PARTICIPATION
SHALL TERMINATE, OR THE BENEFITS UNDER SUCH PLANS AND PROGRAMS SHALL BE REDUCED,
IF AND TO THE EXTENT EXECUTIVE BECOMES COVERED (OR IS ELIGIBLE TO BECOME
COVERED) BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO WHICH EXECUTIVE
PROVIDES SERVICES DURING SUCH PERIOD PROVIDING COMPARABLE BENEFITS.  IF THE
TERMS OF THE COMPANY PLANS AND PROGRAMS REFERRED TO IN THIS SECTION 7(D)(VII) DO
NOT ALLOW EXECUTIVE’S CONTINUED PARTICIPATION, EXECUTIVE SHALL BE PAID A CASH
PAYMENT EQUIVALENT ON AN AFTER-TAX BASIS TO THE VALUE OF THE ADDITIONAL BENEFITS
DESCRIBED IN THIS SECTION 7(D)(VII) EXECUTIVE WOULD HAVE RECEIVED UNDER SUCH
PLANS OR PROGRAMS HAD EXECUTIVE CONTINUED TO BE EMPLOYED DURING SUCH PERIOD,
WITH SUCH BENEFITS PROVIDED BY THE COMPANY AT THE SAME TIMES AND IN THE SAME
MANNER AS SUCH BENEFITS WOULD HAVE BEEN PROVIDED TO EXECUTIVE UNDER SUCH PLANS
AND PROGRAMS (IT BEING UNDERSTOOD THAT THE VALUE OF ANY INSURANCE-PROVIDED
BENEFITS WILL BE BASED ON THE PREMIUM COST TO EXECUTIVE, WHICH SHALL NOT EXCEED
THE HIGHEST RISK PREMIUM CHARGED BY A CARRIER HAVING AN INVESTMENT GRADE OR
BETTER CREDIT RATING); PROVIDED, HOWEVER, THAT EXECUTIVE MUST CONTINUE TO
SATISFY THE CONDITIONS SET FORTH IN SECTION 10 IN ORDER TO CONTINUE RECEIVING
THE BENEFITS PROVIDED UNDER THIS SECTION 7(D)(VII).  EXECUTIVE AGREES TO
PROMPTLY NOTIFY THE COMPANY OF ANY EMPLOYMENT OR OTHER ARRANGEMENT BY WHICH
EXECUTIVE PROVIDES SERVICES DURING THE BENEFITS-CONTINUATION PERIOD AND OF THE
NATURE AND EXTENT OF BENEFITS FOR WHICH EXECUTIVE BECOMES ELIGIBLE DURING SUCH
PERIOD WHICH WOULD REDUCE OR TERMINATE BENEFITS UNDER THIS SECTION 7(D)(VII);
AND THE COMPANY SHALL BE ENTITLED TO RECOVER FROM EXECUTIVE ANY PAYMENTS AND THE
FAIR MARKET VALUE OF BENEFITS PREVIOUSLY MADE OR PROVIDED TO EXECUTIVE HEREUNDER
WHICH WOULD NOT HAVE BEEN PAID

 

17

--------------------------------------------------------------------------------


 


UNDER THIS SECTION 7(D)(VII) IF THE COMPANY HAD RECEIVED ADEQUATE PRIOR NOTICE
AS REQUIRED BY THIS SENTENCE.


 

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

 


(E)           TERMINATION BY THE COMPANY WITHOUT CAUSE AFTER A CHANGE IN
CONTROL.  THE COMPANY MAY TERMINATE THE EMPLOYMENT OF EXECUTIVE HEREUNDER
WITHOUT CAUSE, SIMULTANEOUSLY WITH OR WITHIN 24 MONTHS FOLLOWING A CHANGE IN
CONTROL, UPON AT LEAST 90 DAYS’ WRITTEN NOTICE TO EXECUTIVE.  THE FOREGOING
NOTWITHSTANDING, THE COMPANY MAY ELECT, BY WRITTEN NOTICE TO EXECUTIVE, TO
TERMINATE EXECUTIVE’S POSITIONS SPECIFIED IN SECTIONS 1 AND 3 AND ALL OTHER
OBLIGATIONS OF EXECUTIVE AND THE COMPANY UNDER SECTION 3 AT A DATE EARLIER THAN
THE EXPIRATION OF SUCH 90-DAY NOTICE PERIOD, IF SO SPECIFIED BY THE COMPANY IN
THE WRITTEN NOTICE, PROVIDED THAT EXECUTIVE SHALL BE TREATED AS AN EMPLOYEE OF
THE COMPANY (WITHOUT ANY ASSIGNED DUTIES) FOR ALL OTHER PURPOSES OF THIS
AGREEMENT, INCLUDING FOR PURPOSES OF SECTIONS 4 AND 5, FROM SUCH SPECIFIED DATE
UNTIL THE EXPIRATION OF SUCH 90-DAY PERIOD.  AT THE TIME EXECUTIVE’S EMPLOYMENT
IS TERMINATED BY THE COMPANY (I.E., AT THE EXPIRATION OF SUCH NOTICE PERIOD),
THE TERM WILL TERMINATE, ALL REMAINING OBLIGATIONS OF THE COMPANY AND EXECUTIVE
UNDER SECTIONS 1 THROUGH 5 OF THIS AGREEMENT WILL IMMEDIATELY CEASE (EXCEPT AS
EXPRESSLY PROVIDED BELOW), AND THE COMPANY WILL PAY EXECUTIVE, AND EXECUTIVE
WILL BE ENTITLED TO RECEIVE, THE FOLLOWING:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 


(II)           CASH IN AN AGGREGATE AMOUNT EQUAL TO THREE TIMES THE SUM OF (A)
EXECUTIVE’S BASE SALARY UNDER SECTION 4(A) IMMEDIATELY PRIOR TO TERMINATION PLUS
(B) AN AMOUNT EQUAL TO THE GREATER OF (X) THE PORTION OF EXECUTIVE’S ANNUAL
TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE IN CASH TO EXECUTIVE (I.E.,
EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH AWARDS) FOR THE YEAR
OF TERMINATION OR (Y) THE PORTION OF EXECUTIVE’S ANNUAL INCENTIVE COMPENSATION
THAT BECAME PAYABLE IN CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN
PERS OR IN OTHER NON-CASH AWARDS) FOR THE LATEST YEAR PRECEDING THE YEAR OF
TERMINATION BASED ON PERFORMANCE ACTUALLY ACHIEVED IN THAT LATEST YEAR.  THE
AMOUNT DETERMINED TO BE PAYABLE UNDER THIS SECTION 7(E)(II) SHALL BE PAID BY THE
COMPANY NOT LATER THAN 15 DAYS AFTER EXECUTIVE’S TERMINATION;


 


(III)          IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATED, AN AMOUNT

 

18

--------------------------------------------------------------------------------


 


EQUAL TO THE PORTION OF EXECUTIVE’S ANNUAL TARGET INCENTIVE COMPENSATION
POTENTIALLY PAYABLE IN CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN
PERS OR IN OTHER NON-CASH AWARDS) FOR THE YEAR OF TERMINATION, MULTIPLIED BY A
FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS EXECUTIVE WAS EMPLOYED IN
THE YEAR OF TERMINATION AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF DAYS
IN THE YEAR OF TERMINATION;


 


(IV)          STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN VESTED
AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF SUCH
TERMINATION, AND ANY SUCH OPTIONS GRANTED ON OR AFTER THE DATE HEREOF SHALL
REMAIN OUTSTANDING AND EXERCISABLE UNTIL THE STATED EXPIRATION DATE OF THE
OPTION AS THOUGH EXECUTIVE’S EMPLOYMENT DID NOT TERMINATE, AND, IN OTHER
RESPECTS, SUCH OPTIONS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH OPTIONS WERE GRANTED;


 


(V)           ANY PERFORMANCE OBJECTIVES UPON WHICH THE EARNING OF
PERFORMANCE-BASED RESTRICTED STOCK AND DEFERRED STOCK AWARDS AND OTHER LONG-TERM
INCENTIVE AWARDS IS CONDITIONED SHALL BE DEEMED TO HAVE BEEN MET AT TARGET LEVEL
AT THE DATE OF TERMINATION, AND RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND OTHER LONG-TERM INCENTIVE AWARDS (TO THE
EXTENT THEN OR PREVIOUSLY EARNED, IN THE CASE OF PERFORMANCE-BASED AWARDS) SHALL
BECOME FULLY VESTED AND NON-FORFEITABLE AT THE DATE OF SUCH TERMINATION, AND, IN
OTHER RESPECTS, SUCH AWARDS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH AWARDS WERE GRANTED;


 


(VI)          ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT;


 


(VII)         FOR PURPOSES OF THE SERP, EXECUTIVE WILL BE CREDITED WITH
ADDITIONAL YEARS OF AGE AND/OR YEARS OF SERVICE (AS DEFINED IN THE SERP) IF AND
TO THE EXTENT REQUIRED SO THAT EXECUTIVE’S TERMINATION WILL QUALIFY AS A
“RETIREMENT” WITHIN THE MEANING OF THE SERP AND SO THAT EXECUTIVE WILL BE
ENTITLED THE MAXIMUM “RETIREMENT BENEFIT” IN ACCORDANCE WITH SECTION 3.1 OF THE
SERP.  IN ADDITION, THE PROVISIONS OF THE SERP NOTWITHSTANDING, THE TERM
“AVERAGE FINAL COMPENSATION” AS USED IN THE SERP SHALL MEAN THE GREATEST OF (A)
AVERAGE FINAL COMPENSATION AS DEFINED IN THE SERP, (B) THE SUM OF (X)
EXECUTIVE’S BASE SALARY PLUS (Y) EXECUTIVE’S ANNUAL TARGET INCENTIVE OPPORTUNITY
FOR THE YEAR IN WHICH THE CHANGE IN CONTROL


 

19

--------------------------------------------------------------------------------



OCCURRED (IF NOT YET DETERMINED, THEN SUCH OPPORTUNITY SHALL BE DEEMED TO EQUAL
THE GREATER OF THE MINIMUM ANNUAL TARGET INCENTIVE OPPORTUNITY THAT WOULD BE
REQUIRED BY THIS AGREEMENT OR THE ACTUAL ANNUAL INCENTIVE EARNED FOR THE YEAR
IMMEDIATELY PRECEDING THE YEAR IN WHICH THE CHANGE IN CONTROL OCCURRED), OR (C)
$2,000,000; AND

 


(VIII)        FOR A PERIOD OF THREE YEARS AFTER SUCH TERMINATION (BUT NOT AFTER
EXECUTIVE ATTAINS AGE 65), EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN THOSE
EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND PROGRAMS UNDER SECTION 5(B) TO THE
EXTENT SUCH PLANS AND PROGRAMS PROVIDE MEDICAL INSURANCE, DISABILITY INSURANCE
AND LIFE INSURANCE BENEFITS (BUT NOT OTHER BENEFITS, SUCH AS PENSION AND
RETIREMENT BENEFITS, PROVIDED UNDER SECTION 5(B)) IN WHICH EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, THE TERMS OF WHICH ALLOW
EXECUTIVE’S CONTINUED PARTICIPATION, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT
WITH THE COMPANY DURING SUCH PERIOD, AND ON TERMS NO LESS FAVORABLE THAN THE
TERMS APPLICABLE TO EXECUTIVE BEFORE THE CHANGE IN CONTROL; PROVIDED, HOWEVER,
THAT SUCH PARTICIPATION SHALL TERMINATE, OR THE BENEFITS UNDER SUCH PLANS AND
PROGRAMS SHALL BE REDUCED, IF AND TO THE EXTENT EXECUTIVE BECOMES COVERED (OR IS
ELIGIBLE TO BECOME COVERED) BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO
WHICH EXECUTIVE PROVIDES SERVICES DURING SUCH PERIOD PROVIDING COMPARABLE
BENEFITS.  IF THE TERMS OF THE COMPANY PLANS AND PROGRAMS REFERRED TO IN THIS
SECTION 7(E)(VIII) DO NOT ALLOW EXECUTIVE’S CONTINUED PARTICIPATION, EXECUTIVE
SHALL BE PAID A CASH PAYMENT EQUIVALENT ON AN AFTER-TAX BASIS TO THE VALUE OF
THE ADDITIONAL BENEFITS DESCRIBED IN THIS SECTION 7(E)(VIII) EXECUTIVE WOULD
HAVE RECEIVED UNDER SUCH PLANS OR PROGRAMS HAD EXECUTIVE CONTINUED TO BE
EMPLOYED DURING SUCH PERIOD, WITH SUCH BENEFITS PROVIDED BY THE COMPANY AT THE
SAME TIMES AND IN THE SAME MANNER AS SUCH BENEFITS WOULD HAVE BEEN PROVIDED TO
EXECUTIVE UNDER SUCH PLANS AND PROGRAMS (IT BEING UNDERSTOOD THAT THE VALUE OF
ANY INSURANCE-PROVIDED BENEFITS WILL BE BASED ON THE PREMIUM COST TO EXECUTIVE,
WHICH SHALL NOT EXCEED THE HIGHEST RISK PREMIUM CHARGED BY A CARRIER HAVING AN
INVESTMENT GRADE OR BETTER CREDIT RATING); PROVIDED, HOWEVER, THAT EXECUTIVE
MUST CONTINUE TO SATISFY THE CONDITIONS SET FORTH IN SECTION 10 IN ORDER TO
CONTINUE RECEIVING THE BENEFITS PROVIDED UNDER THIS SECTION 7(E)(VIII). 
EXECUTIVE AGREES TO PROMPTLY NOTIFY THE COMPANY OF ANY EMPLOYMENT OR OTHER
ARRANGEMENT BY WHICH EXECUTIVE PROVIDES SERVICES DURING THE
BENEFITS-CONTINUATION PERIOD AND OF THE NATURE AND EXTENT OF BENEFITS FOR WHICH
EXECUTIVE BECOMES ELIGIBLE DURING SUCH PERIOD WHICH WOULD REDUCE OR TERMINATE
BENEFITS UNDER THIS SECTION 7(E)(VIII); AND THE COMPANY SHALL BE ENTITLED TO
RECOVER FROM EXECUTIVE ANY

 

20

--------------------------------------------------------------------------------


 


PAYMENTS AND THE FAIR MARKET VALUE OF BENEFITS PREVIOUSLY MADE OR PROVIDED TO
EXECUTIVE HEREUNDER WHICH WOULD NOT HAVE BEEN PAID UNDER THIS SECTION 7(E)(VIII)
IF THE COMPANY HAD RECEIVED ADEQUATE PRIOR NOTICE AS REQUIRED BY THIS SENTENCE.


 

If any payment or benefit under this Section 7(e) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if the Company has purported to reduce Base Salary or other level of
compensation or benefits prior to such termination in a manner that would
constitute Good Reason, then the Base Salary or other level of compensation in
effect before such reduction shall be used to calculate payments or benefits
under this Section 7(e).

 

(f)            Termination by Executive for Good Reason After a Change in
Control.  Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within 24 months following a Change in Control, upon 90
days’ written notice to the Company; provided, however, that, if the Company has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void.  At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

 


(I)            EXECUTIVE’S COMPENSATION ACCRUED AT TERMINATION;


 


(II)           CASH IN AN AGGREGATE AMOUNT EQUAL TO THREE TIMES THE SUM OF (A)
EXECUTIVE’S BASE SALARY UNDER SECTION 4(A) IMMEDIATELY PRIOR TO TERMINATION PLUS
(B) AN AMOUNT EQUAL TO THE GREATER OF (X) THE PORTION OF EXECUTIVE’S ANNUAL
TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE IN CASH TO EXECUTIVE (I.E.,
EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH AWARDS) FOR THE YEAR
OF TERMINATION OR (Y) THE PORTION OF EXECUTIVE’S ANNUAL INCENTIVE COMPENSATION
THAT BECAME PAYABLE IN CASH TO EXECUTIVE (I.E., EXCLUDING THE PORTION PAYABLE IN
PERS OR IN OTHER NON-CASH AWARDS) FOR THE LATEST YEAR PRECEDING THE YEAR OF
TERMINATION BASED ON PERFORMANCE ACTUALLY ACHIEVED IN THAT LATEST YEAR.  THE
AMOUNT DETERMINED TO BE PAYABLE UNDER THIS SECTION 7(F)(II) SHALL BE PAID BY THE
COMPANY NOT LATER THAN 15 DAYS AFTER EXECUTIVE’S TERMINATION;


 


(III)          IN LIEU OF ANY ANNUAL INCENTIVE COMPENSATION UNDER SECTION 4(B)
FOR THE YEAR IN WHICH EXECUTIVE’S EMPLOYMENT TERMINATED, AN AMOUNT EQUAL TO THE
PORTION OF EXECUTIVE’S ANNUAL TARGET INCENTIVE COMPENSATION POTENTIALLY PAYABLE
IN CASH TO EXECUTIVE (I.E.,

 

21

--------------------------------------------------------------------------------


 


EXCLUDING THE PORTION PAYABLE IN PERS OR IN OTHER NON-CASH AWARDS) FOR THE YEAR
OF TERMINATION, MULTIPLIED BY A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS EXECUTIVE WAS EMPLOYED IN THE YEAR OF TERMINATION AND THE DENOMINATOR OF
WHICH IS THE TOTAL NUMBER OF DAYS IN THE YEAR OF TERMINATION;


 


(IV)          STOCK OPTIONS HELD BY EXECUTIVE AT TERMINATION, IF NOT THEN VESTED
AND EXERCISABLE, WILL BECOME FULLY VESTED AND EXERCISABLE AT THE DATE OF SUCH
TERMINATION, AND ANY SUCH OPTIONS GRANTED ON OR AFTER THE DATE HEREOF SHALL
REMAIN OUTSTANDING AND EXERCISABLE UNTIL THE STATED EXPIRATION DATE OF THE
OPTION AS THOUGH EXECUTIVE’S EMPLOYMENT DID NOT TERMINATE, AND, IN OTHER
RESPECTS, SUCH OPTIONS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH OPTIONS WERE GRANTED;


 


(V)           ANY PERFORMANCE OBJECTIVES UPON WHICH THE EARNING OF
PERFORMANCE-BASED RESTRICTED STOCK AND DEFERRED STOCK AWARDS AND OTHER LONG-TERM
INCENTIVE AWARDS IS CONDITIONED SHALL BE DEEMED TO HAVE BEEN MET AT TARGET LEVEL
AT THE DATE OF TERMINATION, AND RESTRICTED STOCK AND DEFERRED STOCK AWARDS,
INCLUDING OUTSTANDING PERS AWARDS, AND OTHER LONG-TERM INCENTIVE AWARDS (TO THE
EXTENT THEN OR PREVIOUSLY EARNED, IN THE CASE OF PERFORMANCE-BASED AWARDS) SHALL
BECOME FULLY VESTED AND NON-FORFEITABLE AT THE DATE OF SUCH TERMINATION, AND, IN
OTHER RESPECTS, SUCH AWARDS SHALL BE GOVERNED BY THE PLANS AND PROGRAMS AND THE
AGREEMENTS AND OTHER DOCUMENTS PURSUANT TO WHICH SUCH AWARDS WERE GRANTED;


 


(VI)          ALL DEFERRAL ARRANGEMENTS UNDER SECTION 5(D) WILL BE SETTLED IN
ACCORDANCE WITH THE PLANS AND PROGRAMS GOVERNING THE DEFERRAL AND ALL RIGHTS
UNDER THE SERP AND ANY OTHER BENEFIT PLAN SHALL BE GOVERNED BY SUCH PLAN, AS
MODIFIED BY THIS AGREEMENT;


 


(VII)         FOR PURPOSES OF THE SERP, EXECUTIVE WILL BE CREDITED WITH
ADDITIONAL YEARS OF AGE AND/OR YEARS OF SERVICE (AS DEFINED IN THE SERP) IF AND
TO THE EXTENT REQUIRED SO THAT EXECUTIVE’S TERMINATION WILL QUALIFY AS A
“RETIREMENT” WITHIN THE MEANING OF THE SERP AND SO THAT EXECUTIVE WILL BE
ENTITLED THE MAXIMUM “RETIREMENT BENEFIT” IN ACCORDANCE WITH SECTION 3.1 OF THE
SERP.  IN ADDITION, THE PROVISIONS OF THE SERP NOTWITHSTANDING, THE TERM
“AVERAGE FINAL COMPENSATION” AS USED IN THE SERP SHALL MEAN THE GREATEST OF (A)
AVERAGE FINAL COMPENSATION AS DEFINED IN THE SERP, (B) THE SUM OF (X)
EXECUTIVE’S BASE SALARY PLUS (Y) EXECUTIVE’S ANNUAL TARGET INCENTIVE OPPORTUNITY
FOR THE YEAR IN WHICH THE CHANGE IN CONTROL OCCURRED (IF NOT YET DETERMINED,
THEN SUCH OPPORTUNITY SHALL BE DEEMED TO EQUAL THE GREATER OF THE MINIMUM ANNUAL
TARGET

 

22

--------------------------------------------------------------------------------


 


INCENTIVE OPPORTUNITY THAT WOULD BE REQUIRED BY THIS AGREEMENT OR THE ACTUAL
ANNUAL INCENTIVE EARNED FOR THE YEAR IMMEDIATELY PRECEDING THE YEAR IN WHICH THE
CHANGE IN CONTROL OCCURRED), OR (C) $2,000,000; AND


 


(VIII)        FOR A PERIOD OF THREE YEARS AFTER SUCH TERMINATION (BUT NOT AFTER
EXECUTIVE ATTAINS AGE 65), EXECUTIVE SHALL CONTINUE TO PARTICIPATE IN THOSE
EMPLOYEE AND EXECUTIVE BENEFIT PLANS AND PROGRAMS UNDER SECTION 5(B) TO THE
EXTENT SUCH PLANS AND PROGRAMS PROVIDE MEDICAL INSURANCE, DISABILITY INSURANCE
AND LIFE INSURANCE BENEFITS (BUT NOT OTHER BENEFITS, SUCH AS PENSION AND
RETIREMENT BENEFITS, PROVIDED UNDER SECTION 5(B)) IN WHICH EXECUTIVE WAS
PARTICIPATING IMMEDIATELY PRIOR TO TERMINATION, THE TERMS OF WHICH ALLOW
EXECUTIVE’S CONTINUED PARTICIPATION, AS IF EXECUTIVE HAD CONTINUED IN EMPLOYMENT
WITH THE COMPANY DURING SUCH PERIOD, AND ON TERMS NO LESS FAVORABLE THAN THE
TERMS APPLICABLE TO EXECUTIVE BEFORE THE CHANGE IN CONTROL; PROVIDED, HOWEVER,
THAT SUCH PARTICIPATION SHALL TERMINATE, OR THE BENEFITS UNDER SUCH PLANS AND
PROGRAMS SHALL BE REDUCED, IF AND TO THE EXTENT EXECUTIVE BECOMES COVERED (OR IS
ELIGIBLE TO BECOME COVERED) BY PLANS OF A SUBSEQUENT EMPLOYER OR OTHER ENTITY TO
WHICH EXECUTIVE PROVIDES SERVICES DURING SUCH PERIOD PROVIDING COMPARABLE
BENEFITS.  IF THE TERMS OF THE COMPANY PLANS AND PROGRAMS REFERRED TO IN THIS
SECTION 7(F)(VIII) DO NOT ALLOW EXECUTIVE’S CONTINUED PARTICIPATION, EXECUTIVE
SHALL BE PAID A CASH PAYMENT EQUIVALENT ON AN AFTER-TAX BASIS TO THE VALUE OF
THE ADDITIONAL BENEFITS DESCRIBED IN THIS SECTION 7(F)(VIII) EXECUTIVE WOULD
HAVE RECEIVED UNDER SUCH PLANS OR PROGRAMS HAD EXECUTIVE CONTINUED TO BE
EMPLOYED DURING SUCH PERIOD, WITH SUCH BENEFITS PROVIDED BY THE COMPANY AT THE
SAME TIMES AND IN THE SAME MANNER AS SUCH BENEFITS WOULD HAVE BEEN PROVIDED TO
EXECUTIVE UNDER SUCH PLANS AND PROGRAMS (IT BEING UNDERSTOOD THAT THE VALUE OF
ANY INSURANCE-PROVIDED BENEFITS WILL BE BASED ON THE PREMIUM COST TO EXECUTIVE,
WHICH SHALL NOT EXCEED THE HIGHEST RISK PREMIUM CHARGED BY A CARRIER HAVING AN
INVESTMENT GRADE OR BETTER CREDIT RATING); PROVIDED, HOWEVER, THAT EXECUTIVE
MUST CONTINUE TO SATISFY THE CONDITIONS SET FORTH IN SECTION 10 IN ORDER TO
CONTINUE RECEIVING THE BENEFITS PROVIDED UNDER THIS SECTION 7(F)(VIII). 
EXECUTIVE AGREES TO PROMPTLY NOTIFY THE COMPANY OF ANY EMPLOYMENT OR OTHER
ARRANGEMENT BY WHICH EXECUTIVE PROVIDES SERVICES DURING THE
BENEFITS-CONTINUATION PERIOD AND OF THE NATURE AND EXTENT OF BENEFITS FOR WHICH
EXECUTIVE BECOMES ELIGIBLE DURING SUCH PERIOD WHICH WOULD REDUCE OR TERMINATE
BENEFITS UNDER THIS SECTION 7(F)(VIII); AND THE COMPANY SHALL BE ENTITLED TO
RECOVER FROM EXECUTIVE ANY PAYMENTS AND THE FAIR MARKET VALUE OF BENEFITS
PREVIOUSLY MADE OR PROVIDED TO EXECUTIVE HEREUNDER WHICH WOULD NOT HAVE BEEN
PAID

 

23

--------------------------------------------------------------------------------


 


UNDER THIS SECTION 7(F)(VIII) IF THE COMPANY HAD RECEIVED ADEQUATE PRIOR NOTICE
AS REQUIRED BY THIS SENTENCE.

 

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or
benefits was the basis for Executive’s termination for Good Reason or would
otherwise constitute Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(f).

 

(g)           Other Terms Relating to Certain Terminations of Employment. 
Whether a termination is deemed to be at or following a Change in Control or
Potential Change in Control for purposes of Sections 7(c), (d), (e), or (f) is
determined at the date of termination, regardless of whether the Change in
Control had occurred at the time a notice of termination was given.  In the
event Executive’s employment terminates for any reason set forth in Section 7(b)
through (f), Executive will be entitled to the benefit of any terms of plans or
agreements applicable to Executive which are more favorable than those specified
in this Section 7 (except in the case of annual incentives in lieu of which
amounts are paid hereunder).  Amounts payable under this Section 7 following
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid as promptly as practicable after such a termination
of employment, and such amounts payable under Section 7(e) or 7(f) will be paid
in no event later than 15 days after Executive’s termination of employment
unless not determinable within such period.

 


8.             DEFINITIONS RELATING TO TERMINATION EVENTS

 

(a)           “Cause”.  For purposes of this Agreement, “Cause” shall mean
Executive’s

 


(I)            WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY PERFORM HIS DUTIES
HEREUNDER (OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL
OR MENTAL ILLNESS OR DISABILITY OR ANY FAILURE AFTER THE ISSUANCE OF A NOTICE OF
TERMINATION BY EXECUTIVE FOR GOOD REASON) WHICH FAILURE IS DEMONSTRABLY AND
MATERIALLY DAMAGING TO THE FINANCIAL CONDITION OR REPUTATION OF THE COMPANY
AND/OR ITS SUBSIDIARIES, AND WHICH FAILURE CONTINUES MORE THAN 48 HOURS AFTER A
WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO EXECUTIVE BY THE
BOARD, WHICH DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD
BELIEVES THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES HEREUNDER AND
THE DEMONSTRABLE AND MATERIAL DAMAGE CAUSED THEREBY; OR


 


(II)           THE WILLFUL ENGAGING BY EXECUTIVE IN MISCONDUCT WHICH IS
DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE.

 

24

--------------------------------------------------------------------------------


 

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

 

(b)           “Change in Control”.   For purposes of this Agreement, a “Change
in Control” shall be deemed to have occurred if, during the term of this
Agreement:

 


(I)            ANY “PERSON,” AS SUCH TERM IS USED FOR PURPOSES OF SECTION 13(D)
OR 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)
(OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER
AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY COMPANY OWNED, DIRECTLY OR
INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY), BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 20% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN-OUTSTANDING SECURITIES;


 


(II)           DURING ANY PERIOD OF TWENTY-FOUR MONTHS (NOT INCLUDING ANY PERIOD
PRIOR TO THE EFFECTIVENESS OF THIS AGREEMENT), INDIVIDUALS WHO AT THE BEGINNING
OF SUCH PERIOD CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR (OTHER THAN (A) A
DIRECTOR NOMINATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT WITH THE
COMPANY TO EFFECT A TRANSACTION DESCRIBED IN SECTIONS (8)(B)(I), (III) OR (IV)
HEREOF, (B) A DIRECTOR NOMINATED BY ANY PERSON (INCLUDING THE COMPANY) WHO
PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS
(INCLUDING, BUT NOT LIMITED TO, AN ACTUAL OR THREATENED PROXY CONTEST) WHICH IF
CONSUMMATED WOULD CONSTITUTE A CHANGE IN CONTROL OR (C) A DIRECTOR NOMINATED BY
ANY PERSON WHO IS THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF
THE COMPANY REPRESENTING 10% OR MORE OF THE COMBINED VOTING POWER OF THE
COMPANY’S SECURITIES) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY
THE COMPANY’S STOCKHOLDERS WAS APPROVED IN ADVANCE BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR

 

25

--------------------------------------------------------------------------------


 


NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THEREOF;


 


(III)          THE STOCKHOLDERS OF THE COMPANY APPROVE ANY TRANSACTION OR SERIES
OF TRANSACTIONS UNDER WHICH THE COMPANY IS MERGED OR CONSOLIDATED WITH ANY OTHER
COMPANY, OTHER THAN A MERGER OR CONSOLIDATION (A) WHICH WOULD RESULT IN THE
VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY) MORE THAN 66 2/3% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION AND (B) AFTER
WHICH NO PERSON HOLDS 20% OR MORE OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY;


 


(IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS; OR


 


(V)           THE BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF
THIS AGREEMENT, A CHANGE IN CONTROL HAS OCCURRED.


 

(c)           “Compensation Accrued at Termination”.  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:

 


(I)            THE UNPAID PORTION OF ANNUAL BASE SALARY AT THE RATE PAYABLE, IN
ACCORDANCE WITH SECTION 4(A) HEREOF, AT THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT, PRO RATED THROUGH SUCH DATE OF TERMINATION, PAYABLE IN ACCORDANCE
WITH THE COMPANY’S REGULAR PAY SCHEDULE;


 


(II)           ALL EARNED AND UNPAID AND/OR VESTED, NONFORFEITABLE AMOUNTS OWING
OR ACCRUED AT THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER ANY
COMPENSATION AND BENEFIT PLANS, PROGRAMS, AND ARRANGEMENTS SET FORTH OR REFERRED
TO IN SECTIONS 4(B) AND 5(A) AND 5(B) HEREOF (INCLUDING THE GUARANTEED 2001
BONUS AND ANY EARNED AND VESTED ANNUAL INCENTIVE COMPENSATION AND LONG-TERM
INCENTIVE AWARD) IN WHICH EXECUTIVE THERETOFORE PARTICIPATED, PAYABLE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLANS, PROGRAMS, AND
ARRANGEMENTS (AND AGREEMENTS AND DOCUMENTS THEREUNDER) PURSUANT TO WHICH SUCH
COMPENSATION AND BENEFITS WERE GRANTED OR ACCRUED; AND

 

26

--------------------------------------------------------------------------------


 


(III)          REASONABLE BUSINESS EXPENSES AND DISBURSEMENTS INCURRED BY
EXECUTIVE PRIOR TO EXECUTIVE’S TERMINATION OF EMPLOYMENT, TO BE REIMBURSED TO
EXECUTIVE, AS AUTHORIZED UNDER SECTION 5(E), IN ACCORDANCE THE COMPANY’S
REIMBURSEMENT POLICIES AS IN EFFECT AT THE DATE OF SUCH TERMINATION.


 

(d)           “Disability”.  For purposes of this Agreement, “Disability” means
Executive’s absence from the full-time performance of Executive’s duties
hereunder for six consecutive months as a result of his incapacity due to
physical or mental illness or disability, and, within 30 days after written
notice of termination is thereafter given by the Company, Executive shall have
not returned to the full-time performance of such duties.

 

(e)           “Good Reason”.  For purposes of this Agreement, “Good Reason”
shall mean, without Executive’s express written consent, the occurrence of any
of the following circumstances unless, in the case of subsections (i), (iv),
(vi) or (viii) hereof, such circumstances are fully corrected prior to the date
of termination specified in the notice of termination given in respect thereof:

 


(I)            THE ASSIGNMENT TO EXECUTIVE OF DUTIES INCONSISTENT WITH
EXECUTIVE’S POSITION AND STATUS HEREUNDER, OR AN ALTERATION, ADVERSE TO
EXECUTIVE, IN THE NATURE OF EXECUTIVE’S DUTIES, RESPONSIBILITIES, AND
AUTHORITIES, EXECUTIVE’S POSITIONS OR THE CONDITIONS OF EXECUTIVE’S EMPLOYMENT
FROM THOSE SPECIFIED IN SECTION 3 OR OTHERWISE HEREUNDER (INCLUDING THE
APPOINTMENT OF A CHIEF EXECUTIVE OFFICER AND PRESIDENT WITHOUT EXECUTIVE’S
CONSENT) (OTHER THAN INADVERTENT ACTIONS WHICH ARE PROMPTLY REMEDIED); FOR THIS
PURPOSE, IT SHALL CONSTITUTE “GOOD REASON” UNDER THIS SUBSECTION (E)(I) IF (A)
EXECUTIVE SHALL BE REQUIRED TO REPORT TO AND TAKE DIRECTION FROM ANY PERSON OR
BODY OTHER THAN THE BOARD OF DIRECTORS OF THE COMPANY; AND (B) IF EXECUTIVE
SHALL BE REMOVED FROM THE BOARD, FROM THE OFFICE OF EXECUTIVE CHAIRMAN OF THE
BOARD, OR FROM ANY BOARD COMMITTEE ON WHICH EXECUTIVE HAS SERVED DURING THE
TERM, OR THERE OCCURS ANY FAILURE OF EXECUTIVE TO BE NOMINATED, ELECTED,
REAPPOINTED OR REELECTED AS A MEMBER OF THE BOARD, AS EXECUTIVE CHAIRMAN OF THE
BOARD, OR AS A MEMBER OF ANY BOARD COMMITTEE ON WHICH HE HAS SERVED DURING THE
TERM, INCLUDING A FAILURE OF THE BOARD OR STOCKHOLDERS TO TAKE SUCH ACTIONS
(NOTWITHSTANDING THEIR LEGAL RIGHT TO DO SO), EXCEPT THE FOREGOING SHALL NOT
CONSTITUTE GOOD REASON IF OCCURRING IN CONNECTION WITH THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR CAUSE, DISABILITY, RETIREMENT, AS A RESULT OF
EXECUTIVE’S DEATH, OR AS A RESULT OF ACTION BY OR WITH THE CONSENT OF EXECUTIVE;
FOR PURPOSES OF THIS SECTION 8(E)(I), REFERENCES TO THE COMPANY (AND THE BOARD
AND STOCKHOLDERS OF THE COMPANY) REFER TO THE ULTIMATE PARENT COMPANY (AND ITS
BOARD AND

 

27

--------------------------------------------------------------------------------


 


STOCKHOLDERS) SUCCEEDING THE COMPANY FOLLOWING AN ACQUISITION IN WHICH THE
CORPORATE EXISTENCE OF THE COMPANY CONTINUES, IN ACCORDANCE WITH SECTION 12(B);


 


(II)           (A) A REDUCTION BY THE COMPANY IN EXECUTIVE’S BASE SALARY, (B)
THE SETTING OF EXECUTIVE’S ANNUAL TARGET INCENTIVE OPPORTUNITY OR PAYMENT OF
EARNED ANNUAL INCENTIVE IN AMOUNTS LESS THAN SPECIFIED UNDER OR OTHERWISE NOT IN
CONFORMITY WITH SECTION 4 HEREOF, (C) A CHANGE IN COMPENSATION OR BENEFITS NOT
IN CONFORMITY WITH SECTION 5, OR (D) A REDUCTION, AFTER A CHANGE IN CONTROL, IN
PERQUISITES FROM THE LEVEL OF SUCH PERQUISITES AS IN EFFECT IMMEDIATELY PRIOR TO
THE CHANGE IN CONTROL OR AS THE SAME MAY HAVE BEEN INCREASED FROM TIME TO TIME
AFTER THE CHANGE IN CONTROL EXCEPT FOR ACROSS-THE-BOARD PERQUISITE REDUCTIONS
SIMILARLY AFFECTING ALL SENIOR EXECUTIVES OF THE COMPANY AND ALL SENIOR
EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY;


 


(III)          THE RELOCATION OF THE PRINCIPAL PLACE OF EXECUTIVE’S EMPLOYMENT
NOT IN CONFORMITY WITH SECTION 3(B) HEREOF; FOR THIS PURPOSE, REQUIRED TRAVEL ON
THE COMPANY’S BUSINESS WILL NOT CONSTITUTE A RELOCATION SO LONG AS THE EXTENT OF
SUCH TRAVEL IS SUBSTANTIALLY CONSISTENT WITH EXECUTIVE’S CUSTOMARY BUSINESS
TRAVEL OBLIGATIONS IN PERIODS PRIOR TO THE EFFECTIVE DATE;


 


(IV)          THE FAILURE BY THE COMPANY TO PAY TO EXECUTIVE ANY PORTION OF
EXECUTIVE’S COMPENSATION OR TO PAY TO EXECUTIVE ANY PORTION OF AN INSTALLMENT OF
DEFERRED COMPENSATION UNDER ANY DEFERRED COMPENSATION PROGRAM OF THE COMPANY
WITHIN SEVEN DAYS OF THE DATE SUCH COMPENSATION IS DUE;


 


(V)           THE FAILURE BY THE COMPANY TO CONTINUE IN EFFECT ANY MATERIAL
COMPENSATION OR BENEFIT PLAN IN WHICH EXECUTIVE PARTICIPATED IMMEDIATELY PRIOR
TO A CHANGE IN CONTROL, UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN ONGOING
SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO SUCH PLAN, OR THE
FAILURE BY THE COMPANY TO CONTINUE EXECUTIVE’S PARTICIPATION THEREIN (OR IN SUCH
SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS FAVORABLE, BOTH
IN TERMS OF THE AMOUNTS OF COMPENSATION OR BENEFITS PROVIDED AND THE LEVEL OF
EXECUTIVE’S PARTICIPATION RELATIVE TO OTHER PARTICIPANTS, AS EXISTED AT THE TIME
OF THE CHANGE IN CONTROL;


 


(VI)          THE FAILURE OF THE COMPANY TO OBTAIN A SATISFACTORY AGREEMENT FROM
ANY SUCCESSOR TO THE COMPANY TO FULLY ASSUME THE COMPANY’S OBLIGATIONS AND TO
PERFORM UNDER THIS AGREEMENT, AS CONTEMPLATED

 

28

--------------------------------------------------------------------------------


 


IN SECTION 12(B) HEREOF, IN A FORM REASONABLY ACCEPTABLE TO EXECUTIVE; OR


 


(VII)                         ANY OTHER FAILURE BY THE COMPANY TO PERFORM ANY
MATERIAL OBLIGATION UNDER, OR BREACH BY THE COMPANY OF ANY MATERIAL PROVISION
OF, THIS AGREEMENT.


 

(f)            “Potential Change in Control”.  For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

 


(I)            THE COMPANY ENTERS INTO AN AGREEMENT, THE CONSUMMATION OF WHICH
WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL;


 


(II)           ANY PERSON (INCLUDING THE COMPANY) PUBLICLY ANNOUNCES AN
INTENTION TO TAKE OR TO CONSIDER TAKING ACTIONS WHICH IF CONSUMMATED WOULD
CONSTITUTE A CHANGE IN CONTROL; OR


 


(III)          THE BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF
THIS AGREEMENT, A POTENTIAL CHANGE IN CONTROL HAS OCCURRED.


 

(g)           “Special SERP Benefit”.  For purposes of this Agreement, “Special
SERP Benefit” means:


 


(I)            IF EXECUTIVE’S EMPLOYMENT TERMINATES AFTER THE FIFTH (5TH)
ANNIVERSARY OF THE EFFECTIVE DATE, A “RETIREMENT BENEFIT” AS DETERMINED UNDER
THE SERP BUT DETERMINED BY COUNTING AS “SERVICE” FOR PURPOSES OF THE SERP
EXECUTIVE’S SERVICE WITH IBM CORPORATION (AGGREGATING 28 YEARS OF SERVICE) AND
BY OFFSETTING THE RETIREMENT BENEFIT SO DETERMINED UNDER THE SERP BY EXECUTIVE’S
VESTED RETIREMENT BENEFITS PAID OR PAYABLE TO EXECUTIVE UNDER ANY QUALIFIED OR
NON-QUALIFIED DEFINED BENEFIT PENSION PLAN MAINTAINED BY IBM CORPORATION AS
THOUGH SUCH BENEFITS WERE A “BASIC PLAN BENEFIT” FOR PURPOSES OF THE SERP (AND
CALCULATED IN THE FORM OF AN ANNUAL LIFE ANNUITY AS PROVIDED FOR IN SECTION (3)
OF THE SERP); OR


 


(II)           IF EXECUTIVE’S EMPLOYMENT TERMINATES PRIOR TO THE FIFTH (5TH)
ANNIVERSARY OF THIS AGREEMENT PURSUANT TO ANY OF SECTIONS 7(C), (D), (E) OR (F)
OR SECTION 6(B) OR (C), A “RETIREMENT BENEFIT” AS DETERMINED PURSUANT TO
PARAGRAPH (I) ABOVE CALCULATED WITH THE FOLLOWING ADDITIONAL MODIFICATIONS: 
FIRST, EXECUTIVE’S “AVERAGE FINAL COMPENSATION” AS DETERMINED UNDER THE SERP
SHALL BE DETERMINED USING EXECUTIVE’S “COMPENSATION” (AS DEFINED IN THE SERP)
WITH IBM CORPORATION; SECOND, THE RESULTING RETIREMENT BENEFIT SHALL BE
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF COMPLETED
CALENDAR MONTHS OF EXECUTIVE’S EMPLOYMENT WITH THE

 

29

--------------------------------------------------------------------------------


 


COMPANY FROM THE EFFECTIVE DATE TO THE DATE OF TERMINATION AND THE DENOMINATOR
OF WHICH IS SIXTY (60).


 


9.             RABBI TRUST OBLIGATION UPON POTENTIAL CHANGE IN CONTROL; EXCISE
TAX-RELATED PROVISIONS


 

(a)           Rabbi Trust Funded Upon Potential Change in Control.   In the
event of a Potential Change in Control or Change in Control, the Company shall,
not later than 15 days thereafter, have established one or more rabbi trusts and
shall deposit therein cash in an amount sufficient to provide for full payment
of all potential obligations of the Company that would arise assuming
consummation of a Change in Control, or has arisen in the case of an actual
Change in Control, and a subsequent termination of Executive’s employment under
Section 7(e) or 7(f).  Such rabbi trust(s) shall be irrevocable and shall
provide that the Company may not, directly or indirectly, use or recover any
assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such two-year period become revocable and may thereafter be revoked
by the Company.

 

(b)           Gross-up If Excise Tax Would Apply.   In the event Executive
becomes entitled to any amounts or benefits payable in connection with a Change
in Control or other change in control (whether or not such amounts are payable
pursuant to this Agreement) (the “Severance Payments”), if any of such Severance
Payments are subject to the tax (the “Excise Tax”) imposed by Section 4999 of
the Code (or any similar federal, state or local tax that may hereafter be
imposed), the Company shall pay to Executive at the time specified in Section
9(b)(iii) hereof an additional amount (the “Gross-Up Payment”) such that the net
amount retained by Executive, after deduction of any Excise Tax on the Total
Payments (as hereinafter defined) and any federal, state and local income tax
and Excise Tax upon the payment provided for by Section 9(b)(i), shall be equal
to the Total Payments.

 


(I)            FOR PURPOSES OF DETERMINING WHETHER ANY OF THE SEVERANCE PAYMENTS
WILL BE SUBJECT TO THE EXCISE TAX AND THE AMOUNT OF SUCH EXCISE TAX:


 

(A)          ANY OTHER PAYMENTS OR BENEFITS RECEIVED OR TO BE RECEIVED BY
EXECUTIVE IN CONNECTION WITH A CHANGE IN CONTROL OR EXECUTIVE’S TERMINATION OF
EMPLOYMENT (WHETHER PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER PLAN,
ARRANGEMENT OR AGREEMENT WITH THE COMPANY, ANY PERSON WHOSE ACTIONS RESULT IN A
CHANGE IN CONTROL OR ANY PERSON AFFILIATED WITH THE COMPANY OR SUCH PERSON)
(WHICH, TOGETHER WITH THE

 

30

--------------------------------------------------------------------------------


 

SEVERANCE PAYMENTS, CONSTITUTE THE “TOTAL PAYMENTS”) SHALL BE TREATED AS
“PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, AND
ALL “EXCESS PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(1) OF THE
CODE SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX, UNLESS IN THE OPINION OF
NATIONALLY-RECOGNIZED TAX COUNSEL SELECTED BY EXECUTIVE SUCH OTHER PAYMENTS OR
BENEFITS (IN WHOLE OR IN PART) DO NOT CONSTITUTE PARACHUTE PAYMENTS, OR SUCH
EXCESS PARACHUTE PAYMENTS (IN WHOLE OR IN PART) REPRESENT REASONABLE
COMPENSATION FOR SERVICES ACTUALLY RENDERED WITHIN THE MEANING OF SECTION
280G(B)(4) OF THE CODE IN EXCESS OF THE BASE AMOUNT WITHIN THE MEANING OF
SECTION 280G(B)(3) OF THE CODE, OR ARE OTHERWISE NOT SUBJECT TO THE EXCISE TAX;

 

(B)           THE AMOUNT OF THE TOTAL PAYMENTS WHICH SHALL BE TREATED AS SUBJECT
TO THE EXCISE TAX SHALL BE EQUAL TO THE LESSER OF (X) THE TOTAL AMOUNT OF THE
TOTAL PAYMENTS AND (Y) THE AMOUNT OF EXCESS PARACHUTE PAYMENTS WITHIN THE
MEANING OF SECTION 280G(B)(1) OF THE CODE (AFTER APPLYING SECTION 9(B)(I)(A)
HEREOF); AND

 

(C)           THE VALUE OF ANY NON-CASH BENEFITS OR ANY DEFERRED PAYMENTS OR
BENEFIT SHALL BE DETERMINED BY A NATIONALLY-RECOGNIZED ACCOUNTING FIRM SELECTED
BY EXECUTIVE IN ACCORDANCE WITH THE PRINCIPLES OF SECTIONS 280G(D)(3) AND (4) OF
THE CODE.

 


(II)           FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT,
EXECUTIVE SHALL BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP
PAYMENT IS TO BE MADE AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF TAXATION IN THE STATE AND LOCALITY OF EXECUTIVE’S RESIDENCE ON THE DATE
OF TERMINATION, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME TAXES WHICH COULD
BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES.  IN THE EVENT THAT THE
EXCISE TAX IS SUBSEQUENTLY DETERMINED TO BE LESS THAN THE AMOUNT TAKEN INTO
ACCOUNT HEREUNDER AT THE TIME OF TERMINATION OF EXECUTIVE’S EMPLOYMENT,
EXECUTIVE SHALL REPAY TO THE COMPANY WITHIN TEN DAYS AFTER THE TIME THAT THE
AMOUNT OF SUCH REDUCTION IN EXCISE TAX IS FINALLY DETERMINED THE PORTION OF THE
GROSS-UP PAYMENT ATTRIBUTABLE TO SUCH REDUCTION (PLUS THE PORTION OF THE
GROSS-UP PAYMENT ATTRIBUTABLE TO THE EXCISE TAX AND FEDERAL AND STATE AND LOCAL
INCOME TAX IMPOSED ON THE GROSS-UP PAYMENT BEING REPAID BY EXECUTIVE IF SUCH
REPAYMENT RESULTS IN A REDUCTION IN EXCISE TAX AND/OR FEDERAL AND STATE AND
LOCAL INCOME TAX

 

31

--------------------------------------------------------------------------------


 


DEDUCTION) PLUS INTEREST ON THE AMOUNT OF SUCH REPAYMENT AT THE RATE PROVIDED IN
SECTION 1274(B)(2)(B) OF THE CODE.  IN THE EVENT THAT THE EXCISE TAX IS
DETERMINED TO EXCEED THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME OF THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT (INCLUDING BY REASON OF ANY PAYMENT THE
EXISTENCE OR AMOUNT OF WHICH CANNOT BE DETERMINED AT THE TIME OF THE GROSS-UP
PAYMENT), THE COMPANY SHALL MAKE AN ADDITIONAL GROSS-UP PAYMENT IN RESPECT OF
SUCH EXCESS WITHIN TEN DAYS AFTER THE TIME THAT THE AMOUNT OF SUCH EXCESS IS
FINALLY DETERMINED.


 


(III)          THE PAYMENTS PROVIDED FOR IN THIS SECTION 9(B) SHALL BE MADE NOT
LATER THAN THE FIFTEENTH DAY FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT; PROVIDED, HOWEVER, THAT IF THE AMOUNT OF SUCH PAYMENTS CANNOT BE
FINALLY DETERMINED ON OR BEFORE SUCH DAY, THE COMPANY SHALL PAY TO EXECUTIVE ON
SUCH DAY AN ESTIMATE, AS DETERMINED IN GOOD FAITH BY THE COMPANY, OF THE MINIMUM
AMOUNT OF SUCH PAYMENTS AND SHALL PAY THE REMAINDER OF SUCH PAYMENTS (TOGETHER
WITH INTEREST AT THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE) AS SOON
AS THE AMOUNT THEREOF CAN BE DETERMINED BUT IN NO EVENT LATER THAN THE THIRTIETH
DAY AFTER THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.  IN THE EVENT THAT
THE AMOUNT OF THE ESTIMATED PAYMENTS EXCEEDS THE AMOUNT SUBSEQUENTLY DETERMINED
TO HAVE BEEN DUE, SUCH EXCESS SHALL CONSTITUTE A LOAN BY THE COMPANY TO
EXECUTIVE, PAYABLE ON THE FIFTEENTH DAY AFTER THE DEMAND BY THE COMPANY
(TOGETHER WITH INTEREST AT THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE
CODE).


 


(IV)          ALL DETERMINATIONS UNDER THIS SECTION 9(B) SHALL BE MADE AT THE
EXPENSE OF THE COMPANY BY A NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM
SELECTED BY EXECUTIVE, AND SUCH DETERMINATION SHALL BE BINDING UPON EXECUTIVE
AND THE COMPANY.


 


10.           NON-COMPETITION AND NON-DISCLOSURE; EXECUTIVE COOPERATION;
NON-DISPARAGEMENT

 

(a)           Non-Competition.  Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive’s employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in which he has been directly engaged on behalf of the
Company or any affiliate, or has supervised as an executive thereof, during the
last two years prior to such termination, or which was engaged in or planned by
the Company or an affiliate at the time of such termination, in any geographic
area in which such business was conducted or planned to be conducted; (ii)
induce any customers of the Company or

 

32

--------------------------------------------------------------------------------


 

any of its affiliates with whom Executive has had contacts or relationships,
directly or indirectly, during and within the scope of his employment with the
Company or any of its affiliates, to curtail or cancel their business with the
Company or any such affiliate; (iii) induce, or attempt to influence, any
employee of the Company or any of its affiliates to terminate employment; or
(iv) solicit, hire or retain as an employee or independent contractor, or assist
any third party in the solicitation, hire, or retention as an employee or
independent contractor, any person who during the previous 12 months was an
employee of the Company or any affiliate; provided, however, that the limitation
contained in clause (i) above shall not apply if Executive’s employment is
terminated as a result of a termination by the Company without Cause following a
Change in Control or is terminated by Executive for Good Reason following a
Change in Control; and provided further, that activities engaged in by or on
behalf of the Company are not restricted by this covenant. The provisions of
subparagraphs (i), (ii), (iii), and (iv) above are separate and distinct
commitments independent of each of the other subparagraphs.  It is agreed that
the ownership of not more than one percent of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with clause
(i) of this Section 10(a).

 

(b)           Non-Disclosure; Ownership of Work.  Executive shall not, at any
time during the Term and thereafter (including following Executive’s termination
of employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process.  In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates.  Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates.  All Inventions will be the Company’s property rather than
Executive’s.  Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

 

(c)           Cooperation With Regard to Litigation.  Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to

 

33

--------------------------------------------------------------------------------


 

assist the Company, or any subsidiary or affiliate of the Company, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, or any subsidiary or affiliate of the Company, as may be
reasonably requested and after taking into account Executive’s post-termination
responsibilities and obligations.  The Company agrees to reimburse Executive, on
an after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.

 

(d)           Non-Disparagement.  Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall Executive’s successor
in office make any such statements or representations regarding Executive. 
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive or his successor from making truthful statements that are required by
applicable law, regulation or legal process.

 

(e)           Release of Employment Claims.  Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination) (the “Termination
Benefits”), that he will execute a general release in the standard form employed
by the Company, releasing any and all claims arising out of Executive’s
employment (other than enforcement of this Agreement and other than with respect
to vested rights or rights provided for under any benefit plan or arrangement of
the Company).

 

(f)            Forfeiture of Outstanding Options.  The provisions of Sections 6
and 7 notwithstanding, if Executive willfully and materially fails to
substantially comply with any restrictive covenant under this Section 10, all
options to purchase Common Stock granted by the Company and then held by
Executive or a transferee of Executive shall be immediately forfeited and
thereupon such options shall be cancelled.  Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Board (i) had knowledge of conduct
or an event allegedly constituting grounds for such forfeiture and (ii) had
reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board (excluding Executive) at a meeting of the Board
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than 30
days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Board subsequently makes the determination described in this sentence,
Executive

 

34

--------------------------------------------------------------------------------


 

shall be required to pay to the Company an amount equal to the difference
between the aggregate value of the shares acquired upon such exercise at the
date of the Board determination and the aggregate exercise price paid by
Executive.  Any such forfeiture shall apply to such options notwithstanding any
term or provision of any option agreement.  In addition, options granted to
Executive on or after the Effective Date, and gains resulting from the exercise
of such options, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options.

 

(g)           Survival.  The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

 


11.           GOVERNING LAW; DISPUTES; ARBITRATION


 

(a)           Governing Law.  This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Delaware, without regard to conflicts of law principles.  If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement.  The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof.  If any court
determines that any provision of Section 10 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

 

(b)           Reimbursement of Expenses in Enforcing Rights.  All reasonable
costs and expenses (including fees and disbursements of counsel) incurred by
Executive in negotiating this Agreement (up to a maximum of $15,000) and
thereafter seeking to interpret this Agreement or enforce rights pursuant to
this Agreement shall be paid on behalf of or reimbursed to Executive promptly by
the Company, whether or not Executive is successful in asserting such rights;
provided, however, that no reimbursement shall be made of such expenses relating
to any unsuccessful assertion of rights if and to the extent that Executive’s
assertion of such rights was in bad faith or frivolous, as determined by
arbitrators in accordance with Section 11(c) or a court having jurisdiction over
the matter.

 

(c)           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Fairfield CT by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  For purposes of entering
any judgment upon an award

 

35

--------------------------------------------------------------------------------


 

rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Connecticut, (ii) any of the courts of the
State of Connecticut, or (iii) any other court having jurisdiction.  The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum.  The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.  Subject to Section 11(b),
the Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 11.  Notwithstanding any
provision in this Section 11, Executive shall be paid during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

 

(d)           Interest on Unpaid Amounts.  Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank.

 


12.           MISCELLANEOUS

 

(a)           Integration.  This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Company and its subsidiaries.  The foregoing notwithstanding, Executive shall
not participate in the Company’s Employee Protection Plan unless the aggregate
benefits provided under such plan would exceed the aggregate benefits provided
to Executive under this Agreement upon termination of employment.  Executive
shall remain entitled to any right or benefit under a Change-in-Control
Agreement executed by the Company, for so long as such Change-in-Control
Agreement remains in effect, if and to the extent that such right or benefit is
more favorable than a corresponding provision of this Agreement, but no payment
or benefit under the Change-in-Control Agreement shall be made or extended which
duplicates any payment or benefit hereunder.  If and to the extent that this
Agreement may provide enhanced benefits to Executive under the SERP which
benefits are not explicitly provided for under the SERP, the SERP shall be
deemed amended by this Agreement (but only insofar as it pertains to Executive).
This Agreement constitutes the entire agreement among the parties with respect
to the matters herein provided, and no modification or waiver of any provision
hereof shall be effective unless in writing and signed by the parties hereto. 
Executive shall not be entitled to any payment or benefit under this Agreement
which duplicates a payment or

 

36

--------------------------------------------------------------------------------


 

benefit received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.

 

(b)           Successors; Transferability.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition.  Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder. 
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 12(c).

 

(c)           Beneficiaries.  Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.

 

(d)           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

If to the Company:

 

IMS HEALTH INCORPORATED
1499 Post Road
Fairfield, CT  06824
Attention:  General Counsel

 

If to Executive:

 

David M. Thomas
1499 Post Road
Fairfield, CT  06824

 

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be

 

37

--------------------------------------------------------------------------------


 

proper notice under this Agreement.  In the case of Federal Express or other
similar overnight service, such notice or advice shall be effective when sent,
and, in the cases of certified or registered mail, shall be effective two days
after deposit into the mails by delivery to the U.S. Post Office.

 

(e)           Reformation.  The invalidity of any portion of this Agreement
shall not deemed to render the remainder of this Agreement invalid.

 

(f)            Headings.  The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.

 

(g)           No General Waivers.  The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

 

(h)           No Obligation To Mitigate.  Executive shall not be required to
seek other employment or otherwise to mitigate Executive’s damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by the Company to Executive following the Term
shall be correspondingly reduced.

 

(i)            Offsets; Withholding.  The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 6 and 7,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

 

(j)            Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.

 

(k)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

38

--------------------------------------------------------------------------------


 

(l)            Due Authority and Execution.  The execution, delivery and
performance of this Agreement has been duly authorized by the Company and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.

 

(m)          Representations of Executive.  Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder.  In the event of a
breach of such representation or warranty on Executive’s part or if there is any
other legal impediment which prevents him from entering into this Agreement or
performing all of his obligations hereunder, the Company shall have the right to
terminate this Agreement forthwith in accordance with the same notice and
hearing procedures specified above in respect of a termination by the Company
for Cause pursuant to Section 7(a) and shall have no further obligations to
Executive hereunder.  Notwithstanding a termination by the Company under this
Section 12(m), Executive’s obligations under Section 10 of this Agreement shall
survive such termination.

 


13.           INDEMNIFICATION

 

All rights to indemnification by the Company now existing in favor of Executive
as provided in the Company’s Certificate of Incorporation or By-laws or pursuant
to other agreements in effect on or immediately prior to the Effective Date
shall continue in full force and effect from the Effective Date (including all
periods after the expiration of the Term), and the Company shall also advance
expenses for which indemnification may be ultimately claimed as such expenses
are incurred to the fullest extent permitted under applicable law, subject to
any requirement that Executive provide an undertaking to repay such advances if
it is ultimately determined that Executive is not entitled to indemnification;
provided, however, that any determination required to be made with respect to
whether Executive’s conduct complies with the standards required to be met as a
condition of indemnification or advancement of expenses under applicable law and
the Company’s Certificate of Incorporation, By-laws, or other agreement shall be
made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law).  After the date hereof, the
Company shall not amend its Certificate of Incorporation or By-laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder.  Any provision contained herein notwithstanding,
this Agreement shall not limit or reduce any rights of Executive to
indemnification pursuant to applicable law.  In addition, the Company will
maintain directors’ and officers’ liability insurance in effect and covering
acts and omissions of Executive during the Term and for a period of six years
thereafter on terms substantially no less favorable than those in effect on the
Effective Date.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this amended and restated Employment Agreement to be duly executed as of
the effective date hereof specified in the first paragraph hereof.

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

   /s/ David R. Carlucci

 

 

 

Name: David R. Carlucci

 

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

   /s/ David M. Thomas

 

 

David M. Thomas

 

40

--------------------------------------------------------------------------------